Case 8:20-cr-00127-MWF Document 171-3 Filed 04/01/21 Page 1 of 24 Page ID #:1684




                         In The Matter Of:

                        United States of America
                                   v.
                                Guan Lei

                             _________________________________



                            Zhihui Yang VOL 2

                              January 22, 2021
                             _________________________________




                                BH CDR Job # 1124965
                                 number of pages 91
Case 8:20-cr-00127-MWF Document 171-3 Filed 04/01/21 Page 2 of 24 Page ID #:1685
                                          Zhihui Yang - 1/22/2021

                                               Page 130                                                           Page 132
                         UNITED STATES DISTRICT COURT           1
                                                                              APPEARANCES
                                                                2
                      FOR THE CENTRAL DISTRICT OF CALIFORNIA
                                                                3
                                                                    U.S. DISTRICT COURT JUDGE:
                                                                4
                                                                    MICHAEL W. FITZGERALD
        UNITED STATES OF AMERICA,           )                   5
                                                                    (Via Videoconference)
                                                                6
                                            )
                                                                7
                    Plaintiff,              )                       For the Plaintiff:
                                                                8
                                                                    U.S. Department of Justice
                                            )
                                                                    Office of the Federal Public Defender
        VS.                                 )                   9
                                                                    BY: WILLIAM ROLLINS, ESQ.
                                            ) Case No.                GEORGE PENCE, ESQ.
                                                               10
        GUAN LEI,                           ) 1124965               321 E. 2nd Street
                                                                    Los Angeles, California 90012
                                            )                  11
                                                                    william.rollins@usdjoj.gov
                  Defendant.                )                       George.Pence@usdoj.gov
                                                               12
        _______________________________     ) Volume 2              (Via Videoconference)
                                                               13

                                                                    For the Defendant:
                                                               14

                    VIDEOTAPED DEPOSITION OF ZHIHUI YANG            LAW OFFICES OF BIN LI
                                                               15
                          Friday, January 22, 2021                  BY: BIN LI, ESQ.
                                                                    730 Diamond Bar Boulevard
                            Los Angeles, California            16
                                                                    Diamond Bar, California 91765
                                                                    (909) 861-6880
                                                               17
        REPORTED BY:                                                bli@libinlaw.com
        GRACE CHUNG, CSR No. 6246, RMR, CRR, CLR                    (Via Videoconference)
                                                               18
        FILE NO.: 11124965                                          BRAUN & BRAUN
                                                               19
                                                                    BY: HARLAND W. BRAUN, ESQ.
                                                                    10250 Constellation Boulevard
                                                               20
                                                                    Suite 1020
                                                                    Los Angeles, California 90067
                                                               21
                                                                    (310) 277-4777
                                                                    harland@braunlaw.com
                                                               22
                                                                    (Via Videoconference)
                                                               23
                                                               24
                                                               25




                                               Page 131                                                           Page 133
    1                                                           1
                 UNITED STATES DISTRICT COURT                             A P P E A R A N C E S (CONTINUED)
    2                                                           2
               FOR THE CENTRAL DISTRICT OF CALIFORNIA
    3                                                               For Zhihui Yang:
                                                                3
         UNITED STATES OF AMERICA,          )                       McLANE, BEDNARSKI & LITT
    4
                         )                                      4
                                                                    BY: MARILYN E. BEDNARSKI, ESQ.
              Plaintiff,    )                                       975 East Green Street
                                                                5
    5
                         )                                          Pasadena, California 91106
         VS.               )                                        (626) 844-7660
                                                                6
    6                                                               mbednarski@mbllaw.com
                         ) Case No.                             7

         GUAN LEI,              ) CR 20-127-MWF                     Also Present: SHIMON GALILEY, Videographer
    7                                                           8
                         )
              Defendant.      )                                                GUAN LEI (Via Videoconference)
                                                                9
    8
         _______________________________ )
    9                                                                          MIKE ROBINSON
                                                               10
   10
                                                                               (Via Videoconference)
                                                               11
                                                                    Interpreters: BARBARA HONG LI
   11
                                                                               Mandrin Interpreter
                                                               12
   12
                  Videotaped Deposition of ZHIHUI YANG                         (Via Videoconference)
                                                               13
   13
         taken on behalf of Defendant, at 321 East Second                      SUNNY JOHNSTON
   14                                                                          Mandarin Interpreter
         Street, Los Angeles, California, beginning at 8:59    14
                                                                               (Via Videoconference)
   15
         a.m. and ending at 12:04 p.m., on Friday,             15
                                                                               DOROTHY LI, Mandarin Interpreter
   16
         January 22, 2021, before GRACE CHUNG, CSR No. 6246,                   (Via Videoconference)
   17                                                          16
         RMR, CRR, CLR.
   18                                                                          YANYAN LIU, Mandarin Interpreter
                                                               17
   19                                                                          (Via Videoconference)
                                                               18
   20                                                          19
   21                                                          20
   22                                                          21
                                                               22
   23
                                                               23
   24
                                                               24
   25
                                                               25




                                                                                    1 (Pages 130 to 133)
              Ben Hyatt Certified Deposition Reporters
   888.272.0022 818.343.7040 Fax 818.343.7119 www.benhyatt.com
Case 8:20-cr-00127-MWF Document 171-3 Filed 04/01/21 Page 3 of 24 Page ID #:1686
                                           Zhihui Yang - 1/22/2021

                                                  Page 134                                                                          Page 136
    1                                                                            1
                INDEX                                                                    Exhibit 943   Placeholder for USB drive          197
    2
        WITNESS EXAMINATION                                PAGE                  2
                                                                                         Exhibit 32    Document in Chinese language          198
    3
        ZHIHUI YANG                                                              3
                                                                                         Exhibit 944   Placeholder for iPhone X           199
    4
             BY MR. ROLLINS                         141                          4
                                                                                         Exhibit 946   Placeholder for iPhone 7          200
    5
             BY MR. LI                        213                                5
                                                                                         Exhibit 947   Placeholder for Xiaomi Phone         201
    6                                                                            6
                                                                                         Exhibit 948   Placeholder for Huawei Honer Phone       202
    7
                        EXHIBITS                                                 7
                                                                                         Exhibit 950   Placeholder for SD card           203
    8
        NO.        DESCRIPTION                       PAGE                        8
                                                                                         Exhibit 951   Placeholder for MacBook Pro           204
    9
         Exhibit 67 Photograph                     142                           9
                                                                                         Exhibit 952   Placeholder for LG Phone            204
   10
         Exhibit 68 Map                         142                             10
   11
                                                                                         Exhibit 953   Placeholder for Studio Mini Phone      204
         Exhibit 69 Map                         143                             11
   12
                                                                                         Exhibit 954   Placeholder for Studio Mini Phone      205
         Exhibit 70 Map                         143                             12
   13
                                                                                         Exhibit 955   Placeholder for Motorola Phone        205
         Exhibit 75 Photograph                     151                          13
   14                                                                                    Exhibit 908   Google Account Change History          206
         Exhibit 956 Photograph                     151                         14
   15                                                                                    Exhibit 968   Email addresses                208
         Exhibit 957 Photograph                     151                         15
   16
         Exhibit 959 Photograph                     151
                                                                                16
   17
         Exhibit 965 Photograph                     152
                                                                                17
   18
         Exhibit 88 Document written in Chinese language 156
                                                                                18
   19
         Exhibit 76 Documents from Lyft                159
                                                                                19
   20
         Exhibit 49 Photograph                     161
   21                                                                           20
         Exhibit 912 Email chain in Chinese language       164
   22                                                                           21
         Exhibit 77 Documents from Lyft                166
   23                                                                           22
         Exhibit 31 Photograph                     166
   24                                                                           23
         Exhibit 915 Email chain, with top email from Lei 169
                                                                                24
                  Guan, dated June 11, 2020
   25                                                                           25




                                                  Page 135                                                                          Page 137
    1                                                                       1
         Exhibit 920 Email from Lei Guan, dated June 12,     170                                   Los Angeles, California
                  2020, with attachment                                     2
                                                                                                    Friday, January 22, 2021
    2
                                                                            3
                                                                                                        8:59 a.m.
         Exhibit 926 Email from hihu Yang, dated June 12, 171      08:58    4
    3                                                                                       THE VIDEOGRAPHER: Good morning. We are
                  2020, with attachment                            08:58    5
    4
         Exhibit 924 Email from Lei Guan, dated June 12, 174                         now on the record. Here begins Video Number 1 in
                                                                   08:58    6
                  2020, with attachment                                              Volume 2 of the videotaped deposition of Zhihui
                                                                   08:59    7
    5
                                                                                     Yang, testifying in the matter of United States of
         Exhibit 966 Article from ScienceDirect on        176      08:59    8
                                                                                     America versus Guan Lei, Case Number CR 20-127-MWF,
    6
                  Neurocomputing                                   08:59    9
                                                                                     for the United States District Court, for the
    7
         Exhibit 967 An article from Springer Link       176       08:59   10
    8                                                                                Central District of California.
         Exhibit 17 Photograph                     177             08:59   11
    9
         Exhibit 18 Photograph                     178                                      Today's date is January 22nd, 2021, and the
                                                                   08:59   12
   10
         Exhibit 19 Photograph                     178                               time is 8:59 a.m. Your videographer today is Shimon
                                                                   08:59   13
   11
         Exhibit 20 Photograph                     179                               Galiley, representing Ben Hyatt Certified Deposition
   12
         Exhibit 21 Photograph                     179             08:59   14
                                                                                     Reporters.
   13
         Exhibit 28 Photograph                     179             08:59   15
                                                                                            Will counsel please identify yourselves and
   14
         Exhibit 929 Photograph                     180            08:59   16
   15
                                                                                     state whom you represent, after which the court
         Exhibit 30 Photograph                     180             08:59   17
   16
         Exhibit 936 Spreadsheet                    184
                                                                                     reporter, Grace Chung, will swear in the interpreters
                                                                   08:59   18
   17
         Exhibit 945 Placeholder for iPad Air 2         188                          and the deponent.
                                                                   08:59   19
   18
                  (Not attached)                                                            MR. ROLLINS: Good morning, Your Honor.
   19                                                              08:59   20
         Exhibit 90 Web page from s.csc.edu.cn           190                         Will Rollins on behalf of the United States. And
   20
         Exhibit 92 Handwritten letter               190           08:59   21
                                                                                     I've got Assistant U.S. Attorney George Pence and
   21
         Exhibit 93 Document in Chinese language           190     08:59   22
                                                                                     Special Agent Mike Robinson from the FBI appearing
   22
         Exhibit 44 Photograph                     191             08:59   23
   23                                                                                alongside me. I also just wanted to flag for the
         Exhibit 45 Photograph                     192             08:59   24
   24
         Exhibit 940 Placeholder for Lenovo L450          196                        Court and the interpreters that the parties have
                                                                   08:59   25
   25
         Exhibit 941 Placeholder for MacBook Pro           196                       agreed that interpretation for the procedural parts


                                                                                                   2 (Pages 134 to 137)
              Ben Hyatt Certified Deposition Reporters
   888.272.0022 818.343.7040 Fax 818.343.7119 www.benhyatt.com
   Case 8:20-cr-00127-MWF Document 171-3 Filed 04/01/21 Page 4 of 24 Page ID #:1687
                                               Zhihui Yang - 1/22/2021

                                                     Page 138                                                              Page 140
09:00    1                                                           09:03    1
              of this proceeding before the deposition need only                  would prefer that the parties, you know, be done
09:00    2                                                           09:04    2
              be interpreted directly to defendant and not                        before noon. The government has two hours. We'll
09:00    3                                                           09:04    3
              simultaneously repeated through the Zoom call, to                   see if you need a little more. I will certainly
09:00    4                                                           09:04    4
              expedite matters.                                                   provide some time to the defense for
09:00    5                                                           09:04    5
                     MR. LI: Good morning, Your Honor. Bin Li                     cross-examination despite the use of the previously
09:00    6                                                           09:04    6
              on behalf of the defendant, Lei Guan. Also                          allotted time. But, nonetheless, it won't be more
09:00    7                                                           09:04    7
              together with me is my co-counsel, Harland Braun.                   than 30 minutes.
09:00    8                                                           09:04    8
              Thank you, Your Honor.                                                     So let's get started here. The parties
09:00    9                                                           09:04    9
                     MS. BEDNARSKI: Good morning, Your Honor.                     have -- let me -- let me allow it to be translated.
09:00   10                                                           09:04   10
              Marilyn Bednarski, present with Witness Zhihui                             MR. ROLLINS: I'm sorry, Your Honor. I
09:00   11                                                           09:04   11
              Yang.                                                               believe -- Ms. Hong Li, I believe the parties have
09:00   12                                                           09:04   12
                         BARBARA HONG LI, SUNNY JOHNSTON,                         agreed that this portion need not be interpreted
        13                                                           09:04   13
                     DOROTHY LI, YANYAN LIU, the interpreters,                    over Zoom.
        14                                                           09:04   14
                     were sworn to interpret the questions                               INTERPRETER LI: Okay.
        15                                                           09:04   15
                      from English to Mandarin and the                                   THE COURT: I understand. Then let's get
        16                                                           09:04   16
                     answers from Mandarin to English to                          started.
        17                                                           09:04   17
                         the best of their abilities,                                    Mr. Guan, I will remind you that this
        18                                                           09:04   18
                              ZHIHUI YANG,                                        deposition is taking place with your consent. It is
        19                                                           09:04   19
                     having been first duly sworn, was                            in lieu of either testimony in the courtroom at your
09:01   20                                                           09:05   20
                      examined and testified as follows:                          trial or an in-person deposition. And the purpose of
09:01   21                                                           09:05   21
                     THE COURT: Ms. Yang, would you please                        this, of course, is our hope that Ms. Yang will be
09:01   22                                                           09:05   22
              acknowledge that you are under a legal duty to                      able to return to the People's Republic of China
09:01   23                                                           09:05   23
              state the truth and that you are subject to                         earlier than she otherwise can.
09:01   24                                                           09:05   24
              criminal penalties if you do lie?                                          INTERPRETER HONG: Counsel, this part is
09:01   25                                                           09:05   25
                     THE WITNESS: I swear.                                        also the responsibility of the two other

                                                     Page 139                                                              Page 141
09:01    1                                                           09:05    1
                      THE COURT: Thank you.                                       interpreters or --
09:01    2                                                           09:05    2
                      Good morning, Ms. Yang. Good morning,                              MR. ROLLINS: Yes. This portion can be --
09:02    3                                                           09:05    3
               Mr. Guan. Good morning, Counsel. Good morning,                     I believe unless defense counsel objects, this
09:02    4                                                           09:05    4
               Madam Interpreters.                                                portion can be interpreted directly to the
09:02    5                                                           09:05    5
                      Mr. Rollins, Mr. Li, do the parties agree                   defendant by the interpreters who are speaking with
09:02    6                                                           09:05    6
               on how much time is remaining on each side?                        him online.
09:02    7                                                           09:05    7
                      MR. LI: Your Honor, I believe since last                           INTERPRETER LIU: Okay.
09:02    8                                                           09:05    8
               time, I think the government's side had one hour.                         THE COURT: Mr. Rollins, you may begin.
09:02    9                                                           09:05    9
               I think for the remaining today, they have two more                       MR. ROLLINS: Thank you, Your Honor. And
09:02   10                                                           09:05   10
               hours to go. And I will ask at least -- it depends                 just for the record, could we get confirmation as
09:02   11                                                           09:05   11
               on the testimony. I'm asking at least half an hour                 to whether any representatives of the Chinese
09:02   12                                                           09:06   12
               to 45 minutes for the redirect and maybe however                   consulate are participating today in the call?
09:02   13                                                           09:06   13
               much time you have for the recross.                                       Hearing nothing, I will proceed with my
09:03   14                                                           09:06   14
                      THE COURT: Mr. Rollins.                                     questions.
09:03   15                                                           09:06   15
                      MR. ROLLINS: Your Honor, I believe that's
09:03   16                                                           09:06   16
               roughly correct, just for the caveat that I believe                          EXAMINATION (RESUMED)
09:03   17                                                                   17
               defense counsel went a bit beyond that three hours                 BY MR. ROLLINS:
09:03   18                                                           09:06   18
               last time. The government is certainly going to                       Q. Good morning, Ms. Yang.
09:03   19                                                           09:06   19
               try to wrap it up in about two hours, but we would                    A. Good morning.
09:03   20                                                           09:06   20
               ask that a little bit of latitude be given, if                        Q. You and Guan Lei both participated in
09:03   21                                                           09:06   21
               necessary, to go a tad beyond that in light of what                military training at Lanzhou University; correct?
09:03   22                                                           09:06   22
               happened the last time.                                               A. Yes.
09:03   23                                                           09:07   23
                      THE COURT: I have a matter of a guilty                         Q. Okay. I would like to show you some
09:03   24                                                           09:07   24
               plea through the video link at MBC, and I don't                    photos. This is Exhibit 67. Ms. Yang, do you
09:03   25                                                           09:07   25
               want that to go to waste, and that is at noon, so I                recognize this photo?


                                                                                               3 (Pages 138 to 141)
                        Ben Hyatt Certified Deposition Reporters
             888.272.0022 818.343.7040 Fax 818.343.7119 www.benhyatt.com
   Case 8:20-cr-00127-MWF Document 171-3 Filed 04/01/21 Page 5 of 24 Page ID #:1688
                                              Zhihui Yang - 1/22/2021

                                                    Page 142                                                         Page 144
09:07    1                                                                  1
                     (Deposition Exhibit 67 was marked you                             attached hereto.)
09:07    2                                                         09:10    2
                     know, for identification by the reporter                          MR. LI: Again, Your Honor, objection.
         3                                                         09:10    3
                     and is attached hereto.)                                   Calls for speculation. Lack of foundation.
09:07    4                                                         09:10    4
                   A. Yes.                                                             THE COURT: Mr. Li, I will deem this
         5                                                         09:11    5
               BY MR. ROLLINS:                                                  objection an objection to the next question.
09:07    6                                                         09:11    6
                   Q. What is it?                                                      Go ahead, Mr. Rollins.
09:07    7                                                                  7
                   A. This is to the front gate of Lanzhou                             (Speakers talking simultaneously.)
09:07    8                                                                  8
               University.                                                             MR. ROLLINS: My apologies, Madam
09:07    9                                                                  9
                   Q. Okay. Does that fairly and accurately                     Interpreter.
09:07   10                                                                 10
               depict the front gate of that university?                               THE INTERPRETER: No problem.
09:07   11                                                                 11
                   A. I do not understand what you are driving                         (Interpreter translated.)
09:07   12                                                                 12
               at.                                                              BY MR. ROLLINS:
09:07   13                                                         09:11   13
                   Q. Does this look like a correct photo of the                   Q. Ms. Yang, do you recognize Exhibit 70?
09:07   14                                                         09:11   14
               university?                                                         A. This looks like one of the campuses of
09:08   15                                                         09:11   15
                   A. I do not recall exactly.                                  Lanzhou University.
09:08   16                                                         09:11   16
                     MR. LI: Objection. Lack of foundation.                        Q. Okay. And where did the military training
09:08   17                                                         09:11   17
                     THE COURT: Overruled based on the prior                    take place on this map?
09:08   18                                                         09:11   18
               answer.                                                             A. It was not done at this particular
        19                                                         09:12   19
               BY MR. ROLLINS:                                                  location.
09:08   20                                                         09:12   20
                   Q. Ms. Yang, I'm going to show you now                          Q. Okay. And if you could flip back to
09:08   21                                                         09:12   21
               Exhibit 68.                                                      Exhibit 68 and let me know if you recognize where
09:08   22                                                         09:12   22
                     (Deposition Exhibit 68 was marked for                      the military training took place on that map.
        23                                                         09:12   23
                     identification by the reporter and is                             MR. LI: Objection. Translation error.
09:08   24                                                         09:12   24
                     attached hereto.)                                          She used "campus," not "this location."
09:08   25                                                         09:12   25
                     MR. LI: Objection. Lack of foundation.                            THE INTERPRETER: Your Honor, the

                                                    Page 143                                                         Page 145
09:08    1                                                         09:12    1
                     THE COURT: A question is not pending, Mr.                  interpreter stands by the -- abide by the
09:08    2                                                         09:12    2
               Li.                                                              interpretation.
09:08    3                                                         09:12    3
                     THE INTERPRETER: I'm sorry. Can you                               THE COURT: Then the interpreter's
09:08    4                                                         09:12    4
               repeat that part, please?                                        judgment in this matter will stand.
09:08    5                                                         09:12    5
                     THE COURT: A question is not pending,                             THE INTERPRETER: Counsel, he said -- she
09:08    6                                                         09:12    6
               Mr. Li.                                                          said -- the witness said "shaochi." That's
09:09    7                                                         09:12    7
                     Mr. Rollins, is there a question?                          "location."
09:09    8                                                         09:12    8
               BY MR. ROLLINS:                                                         MR. LI: That means "campus."
09:09    9                                                         09:12    9
                  Q. Ms. Yang, are you able to see Exhibit 68?                         THE INTERPRETER: The campus, that's "this
09:09   10                                                         09:13   10
                  A. Yes.                                                       location."
09:09   11                                                         09:13   11
                  Q. And what is that?                                                 THE COURT: Mr. Rollins, you may ask a
09:09   12                                                         09:13   12
                  A. From this picture, I can see it's a map.                   follow-up question.
09:09   13                                                         09:13   13
                  Q. A map of what?                                             BY MR. ROLLINS:
09:09   14                                                         09:13   14
                  A. It looks like a map of the campus at                           Q. Ms. Yang, on Exhibit 68, could you
09:09   15                                                         09:13   15
               Lanzhou University.                                              identify on the map where the military training
09:09   16                                                         09:13   16
                  Q. Okay. And turning now to Exhibit 69. Do                    took place?
09:10   17                                                         09:13   17
               you recognize that?                                                  A. As far as I can recall, the military
        18                                                         09:13   18
                     (Deposition Exhibit 69 was marked for                      training was carried out on this first ground, as
        19                                                         09:13   19
                     identification by the reporter and is                      well as on the road. However, just by -- just by
        20                                                         09:13   20
                     attached hereto.)                                          looking at this map, I do not get it. I do not
09:10   21                                                         09:13   21
                  A. I'm not too sure.                                          have a clear understanding of this map.
        22                                                         09:14   22
               BY MR. ROLLINS:                                                      Q. Understood. But you recognize this to be
09:10   23                                                         09:14   23
                  Q. Okay. And how about Exhibit 70?                            a map of Lanzhou University?
        24                                                         09:14   24
                     (Deposition Exhibit 70 was marked for                          A. And this is the map of Lanzhou University
        25                                                         09:14   25
                     identification by the reporter and is                      at the campus of Yuzhong.


                                                                                           4 (Pages 142 to 145)
                        Ben Hyatt Certified Deposition Reporters
             888.272.0022 818.343.7040 Fax 818.343.7119 www.benhyatt.com
   Case 8:20-cr-00127-MWF Document 171-3 Filed 04/01/21 Page 6 of 24 Page ID #:1689
                                              Zhihui Yang - 1/22/2021

                                                    Page 146                                                           Page 148
09:14    1                                                         09:17    1
                      MR. ROLLINS: Okay. At this time, Your                     government that you wore dark blue uniforms during
09:14    2                                                         09:17    2
               Honor, the Government --                                         military training?
09:14    3                                                         09:17    3
                      MR. LI: I object to the translation                          A. My answer at the time was probably it
09:14    4                                                         09:17    4
               error.                                                           could be the dark blue clothes or blue clothes. I
09:14    5                                                         09:17    5
                      THE COURT: The objection to the                           said -- I mentioned lots of possibilities.
09:14    6                                                         09:17    6
               translation error is overruled.                                     Q. What did the uniforms you wore look like?
09:14    7                                                         09:18    7
                      And, Mr. Rollins, you may ask your next                      A. I'm not too sure. I do not recall.
09:14    8                                                         09:18    8
               question.                                                           Q. What did the uniforms that Guan Lei wore
09:14    9                                                         09:18    9
                      MR. LI: Your Honor, may I ask the                         look like?
09:14   10                                                         09:18   10
               interpreter to discuss the translation error?                       A. It should be the same. All of the
09:14   11                                                         09:18   11
                      THE COURT: You may briefly do so, Mr. Li.                 students at Lanzhou University that took the
09:15   12                                                         09:18   12
                      (Mr. Li speaks in Mandarin.)                              military training were wearing the same thing.
09:15   13                                                         09:18   13
                      THE INTERPRETER: No. My interpretation                       Q. So everyone at your university wore the
09:15   14                                                         09:18   14
               was that this is the campus of -- this is the map                same uniform, and you don't remember what that
09:15   15                                                         09:18   15
               for Lanzhou University at the campus of Yuzhong.                 uniform looked like?
09:15   16                                                         09:18   16
               That was my interpretation.                                         A. Okay. The one I was wearing, that was the
09:15   17                                                         09:18   17
                      THE COURT: Madam Interpreter, that is, in                 same as everybody else was wearing, but I do not
09:15   18                                                         09:19   18
               fact, what was requested. So, Mr. Li, your                       recall how it looked like.
09:15   19                                                         09:19   19
               objection is overruled.                                                 THE INTERPRETER: Oh, I'm sorry. The
09:15   20                                                         09:19   20
                      Mr. Rollins, ask your next question.                      interpreter -- I thought you said (speaking in
09:15   21                                                                 21
                      THE INTERPRETER: Thank you, Mr. Li. I                     Mandarin).
09:15   22                                                         09:19   22
               appreciate your observation.                                        A. Okay. What I mentioned was that the
09:15   23                                                         09:19   23
                      MR. LI: Thank you.                                        students -- the clothing worn by the entire class
09:15   24                                                         09:19   24
                      THE INTERPRETER: You are welcome.                         of students, not my -- the particular clothing I
09:15   25                                                         09:19   25
                      MR. ROLLINS: Your Honor, may I suggest                    was wearing.

                                                    Page 147                                                           Page 149
09:15    1                                                         09:19    1
              that counsel preserve any -- all interpretation                          MR. LI: Objection to the translation
09:15    2                                                         09:19    2
              objections? Because I think there could be an                     error (speaking in Mandarin.)
09:15    3                                                         09:19    3
              issue with getting through this in the allotted                          THE INTERPRETER: (Speaking in Mandarin.)
09:15    4                                                         09:19    4
              time for the government if counsel is --                          Counsel, Your Honor, interpreter stands by the
09:15    5                                                         09:19    5
                      THE COURT: That -- any objections to the                  interpretation.
09:15    6
              interpretation will be preserved. But,               09:19    6
                                                                                       THE COURT: The -- Mr. Li, I understand
09:15    7
              Mr. Rollins, at some point, it might be that if      09:19    7
                                                                                that there is -- you have these issues, but unless
09:15    8
              that was cleared up, it would save time and it       09:19    8
                                                                                it would save time going forward because it's going
09:15    9
              would keep us from having problems later. So, you    09:20    9
                                                                                to be a recurring issue, I would ask you to reserve
09:15   10
              know, if it's going to be an ongoing issue, then     09:20   10
                                                                                those, and we'll deal with them later --
09:16   11
              it's better to just get it resolved.                 09:20   11
                                                                                       MR. LI: Okay.
09:16   12
                      Go ahead, Mr. Rollins.                       09:20   12
                                                                                       THE COURT: -- so we'll be able to finish
09:16   13
                      MR. ROLLINS: Understood, Your Honor. We      09:20   13
                                                                                the deposition.
09:16   14
              just would, I guess, move at this point to           09:20   14
                                                                                       MR. LI: Okay.
09:16   15
              conditionally admit Exhibits 67, 68, and 70.                 15
                                                                                       THE COURT: A challenge to every question.
09:16   16
                      THE COURT: All right. And they are                   16
                                                                                       MR. LI: Your Honor --
09:16   17
              admitted on that basis.                                      17
                                                                                       THE INTERPRETER: Your Honor, may I have a
09:16   18
              BY MR. ROLLINS:                                              18
                                                                                word with Mr. Li, please?
09:16   19
                   Q. Ms. Yang, did you and Guan Lei also                  19
                                                                                       THE COURT: You may.
09:16   20
              wear -- did you wear dark blue uniforms during               20
                                                                                       THE INTERPRETER: Yeah, just quickly. Mr.
09:16   21
              military training at Lanzhou?                                21
                                                                                Li, the "class" in China might mean a particular
09:16   22
                   A. I'm not sure, the approximate appearance     09:20   22
                                                                                class, a group of 30 or 20 or 30 people. But in
09:17   23
              of -- the approximate look of that piece of          09:20   23
                                                                                United States -- in the English language, a
09:17   24
              clothing.                                            09:20   24
                                                                                class 2019 usually refers to all of the students
09:17   25
                   Q. Isn't it true that you previously told the   09:20   25
                                                                                that graduate in that entire year. That's my


                                                                                            5 (Pages 146 to 149)
                        Ben Hyatt Certified Deposition Reporters
             888.272.0022 818.343.7040 Fax 818.343.7119 www.benhyatt.com
   Case 8:20-cr-00127-MWF Document 171-3 Filed 04/01/21 Page 7 of 24 Page ID #:1690
                                                  Zhihui Yang - 1/22/2021

                                                        Page 150                                                        Page 152
09:20    1                                                             09:23    1
                  understanding, and that was my interpretation.                           identification by the reporter and is
09:20    2                                                             09:23    2
                         MR. LI: I think I will stipulate as to                            attached hereto.)
09:20    3                                                             09:23    3
                  the judge's ruling. I will reserve all the                            A. I am not familiar.
09:20    4                                                             09:23    4
                  translation errors, and I can raise them when                            MR. ROLLINS: And 965.
         5                                                             09:23    5
                  (unintelligible) so we can save time.                                    (Deposition Exhibit 965 was marked for
         6                                                                      6
                         THE INTERPRETER: All right. Thank you,                            identification by the reporter and is
                                                                                7
09:21    7
                  Mr. Li.                                                                  attached hereto.)
                                                                       09:23    8
09:21    8
                         (Reporter interruption for clarification                       A. I am not familiar.
                                                                       09:23    9
09:21    9
                         of the record.)                                            BY MR. ROLLINS:
                                                                       09:23   10
09:21   10
                         MR. LI: We are going to take care of                           Q. Ms. Yang, did you participate in military
                                                                       09:23   11
09:21   11
                  those later to save time for this deposition.                     training at Fudan University?
                                                                       09:23   12
09:21   12
                         THE INTERPRETER: Your Honor, from the                          A. I was having the doctorate studies at
                                                                       09:24   13
09:21   13
                  interpreter's perspective, there hasn't been any                  Fudan University. No, I did not.
                                                                       09:24   14
09:21   14
                  mistakes in the interpretation so far.                                Q. Graduate students don't typically have to
                                                                       09:24   15
09:21   15
                         THE COURT: I understand that.                              participate in military training, do they?
                                                                       09:24   16
09:21   16
                         THE INTERPRETER: Thank you, Your Honor.                        A. Master -- there are two different kinds of
                                                                       09:24   17
09:21   17
                         THE COURT: Mr. Rollins, ask your next                      master's graduate students. One is for master's
                                                                       09:24   18
09:21   18
                  question.                                                         degree, and the other one is for the doctorate
                                                                       09:24   19
09:21   19
                  BY MR. ROLLINS:                                                   degrees.
                                                                       09:24   20
09:21   20
                     Q. Ms. Yang, it's your testimony under oath                        Q. Ms. Yang, you said before, in your first
                                                                       09:24   21
09:21   21
                  that you remember nothing about what the uniforms                 day of deposition testimony, that all college
                                                                       09:24   22
09:21   22
                  at Lanzhou University looked like?                                students in China have to participate in military
                                                                       09:24   23
09:21   23
                     A. I do not have -- I do not recall that.                      training. Is that right?
                                                                       09:24   24
09:22   24
                     Q. I would like to show you some photos                            A. Yes.
                                                                       09:24   25
09:22   25
                  again. This is Exhibit 75. Do any of these look                       Q. How many universities are there in China?

                                                        Page 151                                                        Page 153
09:22        1                                                         09:25    1
                   familiar to you?                                                    A. I don't know.
09:22        2                                                         09:25    2
                           (Deposition Exhibit 75 was marked for                       Q. How many have you personally been to?
             3                                                         09:25    3
                           identification by the reporter and is                       A. Two.
             4                                                         09:25    4
                           attached hereto.)                                           Q. Which are those?
09:22        5                                                         09:25    5
                           MR. LI: Objection. Lack of foundation.                      A. I want to ask you, in your last question
09:22        6                                                         09:25    6
                           THE COURT: Overruled.                                    asked, what do you mean by "had been to"?
09:22        7                                                         09:25    7
                       A. I am familiar with none of them.                             Q. Visited, ever.
09:22        8                                                         09:25    8
                   BY MR. ROLLINS:                                                     A. Then I do not recall how many -- how many
09:22        9                                                         09:25    9
                       Q. Okay. I would like to ask you to look at                  there were.
09:22   10                                                             09:25   10
                   Exhibit 956.                                                        Q. You don't remember how many universities
        11                                                             09:25   11
                           (Deposition Exhibit 956 was marked for                   in China you visited?
        12                                                             09:25   12
                           identification by the reporter and is                       A. I do not recall how many universities I
        13                                                             09:25   13
                           attached hereto.)                                        have for -- visited in China.
        14                                                             09:26   14
                   BY MR. ROLLINS:                                                     Q. Please state the names of the universities
09:22   15                                                             09:26   15
                       Q. Any of these look familiar to you?                        that you can remember visiting.
09:22   16                                                             09:26   16
                       A. I am not familiar with any of those.                         A. For example, Lanzhou University.
09:23   17                                                             09:26   17
                       Q. Same question for 957.                                       Q. Please continue.
        18                                                             09:26   18
                           (Deposition Exhibit 957 was marked for                      A. Fudan University. National University
        19                                                             09:26   19
                           identification by the reporter and is                    for --
        20                                                             09:26   20
                           attached hereto.)                                               THE INTERPRETER: I'm sorry. Maybe -- let
09:23   21                                                             09:26   21
                       A. I am not familiar with -- I'm not familiar                me see.
09:23   22                                                             09:26   22
                   either.                                                                 MR. LI: Defense Technology.
        23                                                             09:26   23
                   BY MR. ROLLINS:                                                         THE INTERPRETER: National University of
09:23   24                                                             09:26   24
                       Q. And the same question for 959.                            Defense Technology.
09:23   25                                                             09:26   25
                           (Deposition Exhibit 959 was marked for                          Thank you, Mr. Li.


                                                                                               6 (Pages 150 to 153)
                            Ben Hyatt Certified Deposition Reporters
                 888.272.0022 818.343.7040 Fax 818.343.7119 www.benhyatt.com
   Case 8:20-cr-00127-MWF Document 171-3 Filed 04/01/21 Page 8 of 24 Page ID #:1691
                                               Zhihui Yang - 1/22/2021

                                                     Page 154                                                           Page 156
09:26    1                                                           09:31    1
               BY MR. ROLLINS:                                                        A. He told me some questions.
09:26    2                                                           09:31    2
                  Q. Any others?                                                      Q. What questions did he tell you, Ms. Yang?
09:26    3                                                           09:32    3
                  A. Those are what I can recall for now.                             A. At the present time, I recall he mentioned
09:26    4                                                           09:32    4
                  Q. You do not remember visiting any other                       the FBI agent showed him a picture of Professor Lu
09:26    5                                                           09:32    5
               universities in China aside from the three that you                Xi Cheng wearing a uniform.
09:26    6                                                           09:32    6
               just mentioned?                                                            THE INTERPRETER: The spelling for Lu Xi
09:27    7                                                           09:32    7
                  A. Right now I do not recall if I have ever                     Cheng is L-U, space, X-I-N-G, C-H-E-N-G. I'm sorry.
09:27    8                                                           09:32    8
               visited any of the other universities in China                     X-I, C-H-E-N-G.
09:27    9                                                           09:32    9
               other than those three.                                            BY MR. ROLLINS:
09:27   10                                                           09:32   10
                  Q. Ms. Yang, you were aware that the FBI was                        Q. Ms. Yang, I would like you to take a look
09:27   11                                                           09:32   11
               investigating Guan Lei on July 17th, 2020; correct?                at Exhibit 88.
09:27   12                                                           09:33   12
                  A. Can you repeat that question, please?                                Do you recognize that, Ms. Yang?
09:27   13                                                           09:32   13
                  Q. Guan Lei told you that the FBI spoke to                              (Deposition Exhibit 88 was marked for
09:27   14                                                                   14
               him on July 17th; correct?                                                 identification by the reporter and is
09:28   15                                                                   15
                  A. Well, those two questions were different.                            attached hereto.)
09:28   16                                                           09:33   16
               Right?                                                                 A. By looking at this photo, what I can read
09:28   17                                                           09:33   17
                      THE COURT: Mr. Rollins, is government's                     is this is a record of FBI's question and response.
09:28   18                                                                   18
               question whether the conversation suggested by you                 BY MR. ROLLINS:
09:28   19                                                           09:33   19
               with Mr. Guan took place on that date or whether                       Q. Did you write this? Did you write this
09:28   20                                                           09:33   20
               Mr. Guan spoke with the FBI on that date?                          document?
09:28   21                                                           09:33   21
                      MR. ROLLINS: I will rephrase, Your Honor.                       A. No.
09:28   22                                                           09:33   22
                  Q. Ms. Yang, did Guan Lei tell you that the                         Q. Did Guan Lei write this document?
09:28   23                                                           09:34   23
               FBI visited him in July 2020?                                          A. I don't know.
09:29   24                                                           09:34   24
                  A. On July 17th, two FBI came to my                                 Q. You've never seen this document before
09:29   25                                                           09:34   25
               apartment.                                                         today?

                                                     Page 155                                                           Page 157
09:29    1                                                           09:34    1
                 Q. And you were present; correct?                                    A. I have seen it in recent times.
09:29    2                                                           09:34    2
                 A. When FBI arrived, I was -- I was there. I                             MS. BEDNARSKI: Your Honor, I'm going
09:29    3                                                           09:34    3
              was present. Then later, I went back to -- went                     to -- this is Marilyn Bednarski. I'll just object
09:29    4                                                           09:34    4
              back into my room.                                                  preemptively to inquiries that might involve
09:29    5                                                           09:34    5
                 Q. Guan Lei told you all of the questions                        attorney-client communications.
09:29    6                                                           09:34    6
              that the FBI asked him that day; correct?                                   THE COURT: The objection is sustained.
09:29    7                                                           09:34    7
                 A. I don't know.                                                         Ms. Yang, you don't need to tell us what
09:29    8                                                           09:34    8
                 Q. Isn't it true that you previously told the                    you and your lawyer discussed. So as you just did,
09:29    9                                                           09:34    9
              government that Guan Lei told you the questions                     you -- if you are asked if you've seen a document
09:29   10                                                           09:34   10
              that the FBI asked him?                                             before, then just say "not talking about recently,"
09:30   11                                                           09:34   11
                     INTERPRETER JOHNSTON: This is Mandarin                       and then, you know, answer the question truthfully.
09:30   12                                                           09:34   12
              Interpreter Sunny. For some reason, Mr. Guan Lei's                          Mr. Rollins, you may ask your next
09:30   13                                                           09:35   13
              interpreter, Cathy [sic] Li, her voice came through.                question.
        14                                                           09:35   14
              I don't know. She muted herself.                                        A. One second. I did not understand what the
09:30   15                                                           09:35   15
                 A. My apologies. This question was different                     judge said.
09:30   16                                                           09:35   16
              from the questions prior.                                                   THE INTERPRETER: The interpreter will
09:31   17                                                           09:35   17
                     The first question was whether he had told                   provide the interpretation.
09:31   18                                                           09:35   18
              me all the questions he was asked. I responded I                            (Interpreter translated.)
09:31   19                                                           09:35   19
              don't know. The second question was whether he told                     A. Your question was, have I seen this
09:31   20                                                           09:35   20
              me or not.                                                          document before today or not?
09:31   21                                                           09:35   21
              BY MR. ROLLINS:                                                             MR. ROLLINS: I can rephrase, Your Honor,
09:31   22                                                           09:35   22
                 Q. Did Guan Lei tell you all the questions                       very mindful of that issue and certainly don't want
09:31   23                                                           09:36   23
              that the FBI asked him during the interview?                        to invade the privilege.
09:31   24                                                           09:36   24
                 A. I don't know.                                                     Q. So what I'm asking, Ms. Yang, is whether
09:31   25                                                           09:36   25
                 Q. Did he tell you any question?                                 Guan Lei ever showed you this document.


                                                                                              7 (Pages 154 to 157)
                        Ben Hyatt Certified Deposition Reporters
             888.272.0022 818.343.7040 Fax 818.343.7119 www.benhyatt.com
   Case 8:20-cr-00127-MWF Document 171-3 Filed 04/01/21 Page 9 of 24 Page ID #:1692
                                               Zhihui Yang - 1/22/2021

                                                     Page 158                                                          Page 160
09:36    1                                                          09:42    1
                 A. I don't remember.                                                A. The date shown on this receipt is
09:36    2                                                          09:42    2
                 Q. Did Guan Lei tell you that the FBI asked                     July 8th.
09:36    3                                                          09:42    3
              him questions about the People's Liberation Army?                      Q. Do you remember going to the Chinese
09:36    4                                                          09:42    4
                 A. What I can remember at the present time is                   consulate in the summer of 2020 with Guan Lei?
09:36    5                                                          09:42    5
              that he mentioned to me FBI showed him a picture of                    A. I did go with him together.
09:36    6                                                          09:42    6
              Professor Lu Xi Cheng wearing his uniform.                             Q. On that trip, did anyone from the Chinese
09:37    7                                                          09:42    7
                 Q. And that's all you can remember about                        government tell Guan Lei to delete data before he
09:37    8                                                          09:42    8
              those questions?                                                   left the United States?
09:37    9                                                          09:43    9
                 A. There is another one where the FBI took                             MR. LI: Objection. Calls for
09:37   10                                                          09:43   10
              his cell phone and was promised to give it back to                 speculation.
09:37   11                                                          09:43   11
              him the following day around noontime, but it                             THE COURT: Overruled.
09:37   12                                                          09:43   12
              wasn't returned until the evening.                                     A. I don't know.
09:37   13                                                          09:43   13
                 Q. And so you understood that the FBI was                       BY MR. ROLLINS:
09:37   14                                                          09:43   14
              interested in the phones that Guan Lei had; right?                     Q. You don't know because you were very
09:37   15                                                          09:43   15
                 A. I don't.                                                     relaxed on that trip; right?
09:37   16                                                          09:43   16
                 Q. Ms. Yang, did Guan Lei tell you that the                         A. Possibly.
09:38   17                                                          09:43   17
              FBI asked to review his computer?                                      Q. Isn't it true that when the government
09:38   18                                                          09:43   18
                 A. I don't remember.                                            asked you that question before, you said that you
09:38   19                                                          09:43   19
                 Q. Ms. Yang, did Guan Lei tell you that the                     didn't know because at that time you didn't pay
09:38   20                                                          09:43   20
              FBI asked him about his work at UCLA?                              attention? You were very relaxed.
09:38   21                                                          09:43   21
                 A. I don't remember.                                                A. Yes.
09:38   22                                                          09:44   22
                 Q. Did Guan Lei tell you that the FBI had                           Q. You also don't remember whether you were
09:38   23                                                          09:44   23
              asked him about digital storage devices?                           with Guan Lei the entire time inside the consulate,
09:38   24                                                          09:44   24
                 A. I don't remember.                                            do you?
09:38   25                                                          09:44   25
                 Q. At the time that you asked Guan Lei to                           A. I don't remember.

                                                     Page 159                                                          Page 161
09:38    1                                                          09:44    1
              destroy your Seagate hard drive, you were aware                        Q. Ms. Yang, I would like you to look at
09:38    2                                                          09:44    2
              that the FBI had visited your apartment; right?                    Exhibit 49. Do you recognize that?
09:39    3                                                          09:45    3
                 A. I didn't know that the FBI wanted to                                (Deposition Exhibit 49 was marked for
09:39    4                                                                   4
              investigate our apartment -- to inspect our                               identification by the reporter and is
09:39    5                                                          09:45    5
              apartment.                                                                attached hereto.)
09:39    6                                                          09:45    6
                 Q. Ms. Yang, you went to the Chinese                                A. From this photo, I see a computer, face
09:39    7                                                          09:45    7
              consulate with Guan Lei on July 7th, 2020; correct?                masks, some other items, a cup, a watch, and a
09:39    8                                                          09:45    8
                 A. I don't remember the time.                                   wallet.
09:39    9                                                                   9
                 Q. Early July?                                                  BY MR. ROLLINS:
09:40   10                                                          09:45   10
                 A. I don't remember the time.                                       Q. The box --
09:40   11                                                          09:45   11
                 Q. Okay. Let me ask you to take a look at                           A. Et cetera.
09:40   12                                                          09:45   12
              Exhibit 76. Do you recognize this?                                     Q. The box containing the face masks, is that
09:40   13                                                          09:45   13
                     (Deposition Exhibit 76 was marked for                       a health packet from the Chinese consulate?
        14                                                          09:45   14
                     identification by the reporter and is                           A. I don't remember.
        15                                                          09:45   15
                     attached hereto.)                                               Q. You received a health packet before;
09:41   16                                                                  16
                 A. This is a Lyft receipt.                                      correct?
        17                                                          09:46   17
              BY MR. ROLLINS:                                                        A. Before -- when before?
09:41   18                                                          09:46   18
                 Q. Okay. Do you remember that trip that's in                        Q. When did you receive a health packet in
09:41   19                                                          09:46   19
              that receipt?                                                      the United States from the Chinese government?
09:41   20                                                          09:46   20
                 A. This receipt shows that I took a trip, a                         A. I don't remember the time. I do remember
09:41   21                                                          09:46   21
              ride.                                                              I received a health package several times.
09:41   22                                                          09:46   22
                 Q. Was this your trip to the consulate?                             Q. You received multiple health packets from
09:41   23                                                          09:46   23
                 A. It's very possible, possible. I think so.                    the Chinese government?
09:42   24                                                          09:47   24
                 Q. Okay. So over the summer, do you remember                        A. I don't understand when you said I
09:42   25                                                          09:47   25
              going to the Chinese consulate with Guan Lei?                      received it from the Chinese government sometimes.


                                                                                             8 (Pages 158 to 161)
                        Ben Hyatt Certified Deposition Reporters
             888.272.0022 818.343.7040 Fax 818.343.7119 www.benhyatt.com
  Case 8:20-cr-00127-MWF Document 171-3 Filed 04/01/21 Page 10 of 24 Page ID #:1693
                                              Zhihui Yang - 1/22/2021

                                                    Page 162                                                          Page 164
09:47    1                                                          09:51    1
                  Q. Where did you receive it?                                       Q. You previously -- you went to the
09:47    2                                                          09:51    2
                  A. UCI campus.                                                 consulate from Irvine because you were bored;
09:47    3                                                                   3
                  Q. From whom?                                                  right?
09:47    4                                                          09:51    4
                  A. I don't know.                                                   A. Yes.
09:47    5                                                          09:51    5
                  Q. You have no idea who gave that to you?                          Q. You waited outside for two hours before
09:47    6                                                          09:51    6
                  A. I don't remember what the name was.                         going inside; right?
09:47    7
                  Q. Guan Lei also received a health packet at      09:51    7
                                                                                     A. I'm not sure. I think two hours is just
09:47    8
               UCI; correct?                                        09:51    8
                                                                                 an estimate.
09:47    9
                  A. Yes.                                           09:51    9
                                                                                     Q. Were you with Guan Lei the entire time he
09:47   10
                  Q. Did the Chinese consulate ever invite you      09:51   10
                                                                                 was inside the consulate?
09:48   11
               to go into the consulate to receive a health         09:52   11
                                                                                     A. I don't remember.
09:48   12
               packet?                                              09:52   12
                                                                                     Q. You don't remember whether you were with
09:48   13
                  A. No.                                            09:52   13
                                                                                 Guan Lei the entire time he was in the consulate?
09:48   14
                  Q. Aside from Guan Lei, are you aware of          09:52   14
                                                                                     A. I don't.
09:48   15
               anyone else who was invited by the Chinese           09:52   15
                                                                                     Q. What were you doing?
09:48   16
               consulate to receive a health packet?                09:52   16
                                                                                     A. I don't remember.
09:48   17
                  A. I don't know.                                  09:52   17
                                                                                     Q. Ms. Yang, would you please take a look at
09:48   18
                  Q. So, no, you're not aware of any other          09:52   18
                                                                                 Exhibit 912.
09:48   19
               person or -- excuse me, strike that.                 09:52   19
                                                                                        (Deposition Exhibit 912 was marked for
09:48   20
                      You're not aware of any other student who             20
                                                                                        identification by the reporter and is
09:48   21
               was invited by the Chinese consulate to receive a    09:53   21
                                                                                        attached hereto.)
09:48   22
               health packet?                                       09:53   22
                                                                                 BY MR. ROLLINS:
09:48   23
                      MR. LI: Objection. Compound and               09:53   23
                                                                                     Q. Do you recognize the email addresses on
09:48   24
               misleading.                                          09:53   24
                                                                                 this exhibit, Ms. Yang?
09:49   25
                      THE COURT: Overruled.                         09:53   25
                                                                                     A. From this photo, the email I reads -- I

                                                    Page 163                                                          Page 165
09:49    1                                                          09:53    1
                  A. I don't know.                                               read -- I read is Education Office of Chinese
09:49    2                                                          09:54    2
              BY MR. ROLLINS:                                                    Embassy.
09:49    3                                                          09:54    3
                  Q. When was Guan Lei contacted by the Chinese                      Q. And did you correspond with anyone at that
09:49    4                                                          09:54    4
              consulate to be asked or to come to the consulate                  email?
09:49    5                                                          09:54    5
              to receive a health packet?                                            A. I don't remember.
09:49    6                                                          09:54    6
                  A. I don't know.                                                   Q. Do you know whose email address is
09:49    7                                                          09:54    7
                  Q. You recall that he was invited to the                       admin@sino-education.org?
09:49    8                                                          09:54    8
              consulate to receive a health packet, though;                          A. I don't know, but from this email, it says
09:49    9                                                          09:54    9
              correct?                                                           "Education Office of Chinese Embassy."
09:49   10                                                          09:54   10
                     THE INTERPRETER: I'm sorry, Mr. Rollins.                        Q. Do you recognize the email address
09:49   11                                                          09:54   11
              One more time, please.                                             "guanlei" under the "From" column there?
09:49   12                                                          09:55   12
              BY MR. ROLLINS:                                                        A. I do.
09:49   13                                                          09:55   13
                  Q. You previously told the government that                         Q. Whose email address is that?
09:49   14                                                          09:55   14
              Guan Lei was invited to the consulate to retrieve a                    A. This is Guan Lei's Gmail.
09:49   15                                                          09:55   15
              health packet; correct?                                                Q. You corresponded with Guan Lei at that
09:50   16                                                          09:55   16
                  A. Yes, but your previous question was asking                  Gmail; correct?
09:50   17                                                          09:55   17
              about the time, so I don't know.                                          MR. LI: Objection. It's vague and
09:50   18                                                          09:55   18
                  Q. You previously told the government that                     ambiguous. I don't know what the question is.
09:50   19                                                          09:55   19
              Guan Lei was invited to the consulate to retrieve a                       THE COURT: Overruled.
09:50   20                                                          09:55   20
              health packet; correct?                                                A. What was your question moments ago?
09:50   21                                                          09:55   21
                  A. Yes.                                                        BY MR. ROLLINS:
09:50   22                                                          09:55   22
                  Q. You went to the consulate all the way from                      Q. Have you corresponded with Guan Lei at
09:50   23                                                          09:55   23
              Irvine because you were bored; right?                              this email address?
09:51   24                                                          09:56   24
                  A. Can you ask the question one more time,                         A. Yes.
09:51   25                                                          09:56   25
              please?                                                                Q. Okay. I would like you to take a look now


                                                                                            9 (Pages 162 to 165)
                        Ben Hyatt Certified Deposition Reporters
             888.272.0022 818.343.7040 Fax 818.343.7119 www.benhyatt.com
  Case 8:20-cr-00127-MWF Document 171-3 Filed 04/01/21 Page 11 of 24 Page ID #:1694
                                              Zhihui Yang - 1/22/2021

                                                    Page 166                                                          Page 168
09:56    1                                                          10:00    1
               at Exhibit 77.                                                    deposition last time?
09:56    2                                                          10:00    2
                     (Deposition Exhibit 77 was marked for                          A. No.
         3                                                          10:00    3
                     identification by the reporter and is                          Q. Do you know who did?
         4                                                          10:00    4
                     attached hereto.)                                              A. I don't know.
         5                                                          10:00    5
               BY MR. ROLLINS:                                                      Q. Do you know why they participated?
09:56    6
                   Q. Do you recognize this, Ms. Yang?              10:00    6
                                                                                    A. I do not know.
09:56    7
                   A. This photo shows the Lyft receipt again.      10:01    7
                                                                                    Q. You are a computer scientist working on
09:57    8
                   Q. How did you get to the Chinese consulate      10:01    8
                                                                                 your Ph.D. at Fudan University; right, Ms. Yang?
09:57    9
               when you went with Guan Lei?                         10:01    9
                                                                                    A. Yes.
09:57   10
                   A. Ride sharing.                                 10:01   10
                                                                                    Q. How many times have you instructed someone
09:57   11
                   Q. Was it Lyft?                                  10:01   11
                                                                                 else to falsely describe you as a coauthor on
09:57   12
                   A. I think so.                                   10:01   12
                                                                                 academic papers?
09:57   13
                   Q. Ms. Yang, can you take a look at              10:01   13
                                                                                        MR. LI: Objection. Calls for
09:57   14
               Exhibit 31 on the screen in front of you and just    10:01   14
                                                                                 speculation. Calls for a legal conclusion.
09:57   15
               let me know if you recognize that?                   10:01   15
                                                                                 Argumentative.
09:57   16
                     (Deposition Exhibit 31 was marked for          10:01   16
                                                                                        THE COURT: Overruled.
        17
                     identification by the reporter and is          10:01   17
                                                                                    A. What was his question just now?
        18
                     attached hereto.)                              10:02   18
                                                                                 BY MR. ROLLINS:
09:58   19
                   A. I don't know.                                 10:02   19
                                                                                    Q. How many times have you instructed someone
09:58   20
               BY MR. ROLLINS:                                      10:02   20
                                                                                 else to falsely describe you as a coauthor on
09:58   21
                   Q. You do not recognize this photograph?         10:02   21
                                                                                 academic papers?
09:58   22
                   A. From this photo, I was able to recognize      10:02   22
                                                                                    A. I have never done such things before.
09:58   23
               the Chinese flag and Chinese emblem.                 10:02   23
                                                                                    Q. Isn't it true that you previously told the
09:58   24
                   Q. You don't know what this building is?         10:02   24
                                                                                 government that Guan Lei listed you as a coauthor
09:58   25
                   A. I don't.                                      10:02   25
                                                                                 on papers that you did not in fact author?

                                                    Page 167                                                          Page 169
09:58    1                                                          10:03    1
                  Q. You've never been to this building?                             A. I want to hear this question again.
09:58    2                                                          10:03    2
                  A. I don't know.                                                   Q. Isn't it true that you previously told the
09:58    3                                                          10:03    3
                  Q. Is this the Chinese consulate in                            government Guan Lei listed you as a coauthor on
09:58    4                                                          10:03    4
              Los Angeles?                                                       papers that you did not in fact author?
09:58    5                                                          10:03    5
                  A. I don't know.                                                   A. During the last conversation, I did
09:59    6                                                          10:03    6
                  Q. Ms. Yang, you are a member of the Chinese                   mention that I indeed provided some comments to
09:59    7                                                          10:04    7
              Communist Party; correct?                                          him.
09:59    8                                                          10:04    8
                  A. Yes -- well, I didn't fully understand                          Q. Ms. Yang, did Guan Lei list you as a
09:59    9                                                          10:04    9
              your question.                                                     coauthor on papers where you provided no written
09:59   10                                                          10:04   10
                  Q. Are you a member of the Chinese Communist                   work in order to help you get a job?
09:59   11                                                          10:04   11
              Party?                                                                 A. No, that's not correct.
09:59   12                                                          10:04   12
                  A. Yes.                                                            Q. You coauthored papers with Guan Lei;
09:59   13                                                                  13
                  Q. Do you remember the Chinese consular                        right?
09:59   14                                                          10:05   14
              officers who attended the deposition last time?                        A. Yes.
09:59   15                                                          10:05   15
                  A. I don't.                                                        Q. Okay. I would like you to take a look at
09:59   16                                                          10:05   16
                  Q. You never met them?                                         Exhibit 915.
09:59   17                                                                  17
                  A. I don't remember the name of the consular                          (Deposition Exhibit 915 was marked for
09:59   18                                                                  18
              who attended the last deposition.                                         identification by the reporter and is
10:00   19                                                          10:05   19
                  Q. Did you recognize him?                                             attached hereto.)
10:00   20                                                          10:05   20
                  A. I don't.                                                    BY MR. ROLLINS:
10:00   21                                                          10:05   21
                  Q. You had never seen him before?                                  Q. Do you remember receiving this email,
10:00   22                                                          10:05   22
                  A. I don't remember. I do not recognize, so                    Ms. Yang?
10:00   23                                                          10:06   23
              I do not know who they -- the ambassador that                          A. Looking at this picture, yes. That's one
10:00   24                                                          10:06   24
              attended to the last deposition from the consulate.                of the emails I received.
10:00   25                                                          10:06   25
                  Q. Did you invite the consulate to attend the                      Q. Okay. And who is Tao Sun?


                                                                                          10 (Pages 166 to 169)
                        Ben Hyatt Certified Deposition Reporters
             888.272.0022 818.343.7040 Fax 818.343.7119 www.benhyatt.com
  Case 8:20-cr-00127-MWF Document 171-3 Filed 04/01/21 Page 12 of 24 Page ID #:1695
                                               Zhihui Yang - 1/22/2021

                                                     Page 170                                                           Page 172
10:06    1                                                           10:11    1
                  A. Is this Exhibit 915?                                             A. Those articles have not been published
10:06    2                                                           10:11    2
                  Q. Yes. I'm talking about the page with                         yet.
10:06    3                                                           10:11    3
               Bates Stamp 393.                                                   BY MR. ROLLINS:
10:06    4                                                           10:11    4
                  A. I don't know. I don't know this person.                          Q. I understand, Ms. Yang. My question for
10:06    5                                                           10:11    5
                  Q. You've never coauthored any papers with                      you now is: Didn't you previously tell the
         6                                                           10:11    6
               him?                                                               government that your English language abilities are
10:07    7                                                           10:11    7
                  A. I worked with Guan Lei in writing papers.                    not good?
10:07    8                                                           10:12    8
                  Q. And you don't recognize this person?                             A. I indeed think my English level is not
10:07    9                                                           10:12    9
                  A. I do not know Sun Tao.                                       that good. I have higher standards or requirement
10:07   10                                                           10:12   10
                  Q. Is he in the Chinese military?                               for myself.
10:07   11                                                           10:12   11
                  A. I don't know.                                                    Q. And Guan Lei's English is even worse;
10:07   12                                                           10:12   12
                     MR. LI: Objection. Calls for                                 right?
10:07   13                                                           10:12   13
               speculation.                                                           A. I think his is a little worse than mine.
10:07   14                                                           10:12   14
                     THE COURT: Overruled.                                            Q. And yet you exchanged English-language
        15                                                           10:12   15
               BY MR. ROLLINS:                                                    documents that discuss neural networks and
10:07   16                                                           10:12   16
                  Q. Ms. Yang, would you take a look at                           quadratic approximation strategies?
10:07   17                                                           10:13   17
               Exhibit 920.                                                              THE INTERPRETER: Counsel, what is
10:08   18                                                           10:13   18
                     Do you recognize this document, this                         "quadratic"?
10:08   19                                                           10:13   19
               exhibit?                                                                  MR. ROLLINS: Quadratic approximation
10:07   20                                                           10:13   20
                     (Deposition Exhibit 920 was marked for                       strategies.
        21                                                           10:13   21
                     identification by the reporter and is                               THE INTERPRETER: Hold on a second. This
        22                                                           10:13   22
                     attached hereto.)                                            interpreter needs to check the Chinese meaning of
10:08   23                                                           10:13   23
                  A. This is a rebuttal response to the                           that term. I'm sorry.
10:08   24                                                           10:13   24
               document coauthored -- or published by the three in                       Counsel, how do you spell "quadratic,"
10:09   25                                                           10:13   25
               2020 and then published by the three.                              please?

                                                     Page 171                                                           Page 173
10:09    1                                                           10:13    1
               BY MR. ROLLINS:                                                           MR. ROLLINS: It's -- if you can see it,
10:09    2                                                           10:13    2
                  Q. Did you write this?                                          it's Q-A -- oh, excuse me, Q-U-A-D-R-A-T-I-C.
10:09    3                                                           10:13    3
                  A. No. It was not written by me.                                       THE INTERPRETER: Okay. Thank you.
10:09    4                                                           10:13    4
                  Q. Did you review this for Guan Lei?                                   Sorry, Your Honor. Just give me a second.
10:09    5                                                           10:13    5
                  A. Yes.                                                         This is kind of technical.
10:09    6                                                           10:14    6
                  Q. So Guan Lei wrote this?                                             (Interpreter translated.)
10:09    7                                                           10:14    7
                  A. Yes.                                                              A. My conversation with him was in Chinese.
10:09    8                                                           10:14    8
                  Q. Ms. Yang, did you look at Exhibit 926?                       BY MR. ROLLINS:
         9                                                           10:14    9
                     (Deposition Exhibit 926 was marked for                            Q. You don't understand this document?
        10                                                           10:14   10
                     identification by the reporter and is                             A. Well, those are two questions.
        11                                                           10:14   11
                     attached hereto.)                                                 Q. Ms. Yang, who is Dong Shen Li?
        12                                                           10:15   12
               BY MR. ROLLINS:                                                         A. You mean Li Dong Shen?
10:10   13                                                           10:15   13
                  Q. Do you recognize this email, Ms. Yang?                            Q. Yes.
10:10   14                                                           10:15   14
                  A. You mean this Gmail?                                                THE INTERPRETER: I'm sorry, Your Honor.
10:10   15                                                           10:15   15
                  Q. Do you recognize the entire exhibit?                         Her voice broke up. I need her to repeat.
10:10   16                                                           10:15   16
                  A. That was one of the emails I sent to Guan                         A. Li Dong Shen is one of his tutorial
10:11   17                                                           10:15   17
               Lei.                                                               professors.
10:11   18                                                                   18
                  Q. And who provided the written comments in                     BY MR. ROLLINS:
10:11   19                                                           10:15   19
               the margins of this Word document?                                      Q. Have you ever met him?
10:11   20                                                           10:15   20
                  A. I wrote those.                                                    A. No.
10:11   21                                                           10:15   21
                     MR. ROLLINS: Your Honor, at this time, we                         Q. Who is Lu Xi Cheng?
10:11   22                                                           10:15   22
               move to conditionally admit Exhibits 915, 920, and                      A. Lu Xi Cheng is one of his tutorial
10:11   23                                                           10:15   23
               926.                                                               professors.
10:11   24                                                           10:15   24
                     THE COURT: Those exhibits are                                     Q. Have you ever met him?
10:11   25                                                           10:15   25
               conditionally admitted.                                                 A. No.


                                                                                            11 (Pages 170 to 173)
                        Ben Hyatt Certified Deposition Reporters
             888.272.0022 818.343.7040 Fax 818.343.7119 www.benhyatt.com
  Case 8:20-cr-00127-MWF Document 171-3 Filed 04/01/21 Page 13 of 24 Page ID #:1696
                                               Zhihui Yang - 1/22/2021

                                                     Page 174                                                           Page 176
10:15    1                                                           10:20    1
                   Q. Have you ever had conversations with                            Q. Were you aware that Guan Lei also listed
10:16    2                                                           10:20    2
               either one of them?                                                you as a coauthor on a paper in his 2018 visa
10:16    3                                                           10:20    3
                   A. No.                                                         application?
10:16    4                                                           10:21    4
                   Q. But you coauthored papers with them;                            A. I do not understand. What do you mean,
         5                                                           10:21    5
               right?                                                             the meanings of this question?
10:16    6                                                           10:21    6
                   A. I worked with Guan Lei on the documents.                        Q. I will move on. Do you recognize
10:16    7                                                           10:21    7
                   Q. While you were in the U.S., did you learn                   Exhibit 966?
10:16    8
               that Lu Xi Cheng was a member of People's             10:21    8
                                                                                         (Deposition Exhibit 966 was marked for
10:16    9
               Liberation Army?                                               9
                                                                                         identification by the reporter and is
10:16   10
                   A. After FBI's -- after conversation with the             10
                                                                                         attached hereto.)
10:16   11
               FBI.                                                  10:21   11
                                                                                      A. Well, this is the document where I
10:16   12
                   Q. Guan Lei was the one who told you that Lu      10:21   12
                                                                                  provided comments during the rebuttal -- in their
10:16   13
               Xi Cheng was in the PLA; right?                       10:21   13
                                                                                  rebuttal response. And this document has not been
10:16   14
                   A. Yes.                                           10:21   14
                                                                                  published.
10:16   15
                   Q. I want you to take a look now at                       15
                                                                                  BY MR. ROLLINS:
10:17   16
               Exhibit 924.                                          10:22   16
                                                                                      Q. Same question for this document published
10:17   17
                      (Deposition Exhibit 924 was marked for         10:22   17
                                                                                  September 2019, Exhibit 967. Do you see that?
        18
                      identification by the reporter and is          10:22   18
                                                                                         (Deposition Exhibit 967 was marked for
10:17   19
                      attached hereto.)                                      19
                                                                                         identification by the reporter and is
        20
               BY MR. ROLLINS:                                       10:23   20
                                                                                         attached hereto.)
10:17   21
                   Q. Do you recognize this, Ms. Yang?               10:23   21
                                                                                  BY MR. ROLLINS:
10:17   22
                   A. This is a document where I provided my         10:23   22
                                                                                      Q. Do you recognize this one?
10:17   23
               input or comments in the rebuttal response.           10:23   23
                                                                                      A. Yes, I do. And this is the article where
10:18   24
                   Q. Isn't it true that you previously told --      10:23   24
                                                                                  I provided limited comments, very little comments.
10:18   25
                   A. This article had not yet been published        10:23   25
                                                                                      Q. Okay. And have you ever spoken to anyone

                                                     Page 175                                                           Page 177
10:18    1                                                           10:23    1
               yet.                                                               on this line here that I'm highlighting other than
10:18    2                                                           10:23    2
                   Q. Did you author all the papers listed on                     Guan Lei?
10:18    3                                                           10:23    3
               your U.S. visa application, Ms. Yang?                                  A. What do you mean, spoke to -- spoke about?
10:18    4                                                           10:23    4
                   A. Yes.                                                            Q. Spoken, ever, about anything.
10:18    5                                                           10:24    5
                      I want to ask you the meaning of "author."                      A. No. For the contents here, no.
10:18    6                                                           10:24    6
                   Q. What do you understand that to mean?                            Q. Ms. Yang, do you recognize this photograph
10:18    7                                                           10:24    7
                   A. My understanding is that we have a                          that's on the screen? This is Exhibit 17.
10:19    8                                                           10:24    8
               cooperation. We conducted exchanges, and we                               (Deposition Exhibit 17 was marked for
10:19    9                                                                    9
               exchanged our ideas. It does not necessarily mean                         identification by the reporter and is
10:19   10                                                           10:24   10
               you have to write.                                                        attached hereto.)
10:19   11                                                           10:24   11
                   Q. Isn't it true that when we discussed your                          MR. LI: Objection. Calls for -- lack of
10:19   12                                                           10:24   12
               papers before, you said that you provided maybe one                foundation.
10:19   13                                                           10:24   13
               or two sentences at max of input on this?                                 THE COURT: Overruled.
10:19   14                                                           10:24   14
                   A. I think the discussions we had were on the                      A. I don't know.
10:19   15                                                           10:24   15
               articles that had already published.                               BY MR. ROLLINS:
10:19   16                                                           10:24   16
                   Q. Ms. Yang, did Guan Lei ever list you as an                      Q. You've never seen this person before?
10:19   17                                                           10:24   17
               author, right here, as you can see your screen                         A. No.
10:19   18                                                           10:24   18
               where I'm highlighting there, your name? Did he                        Q. Did Guan Lei ever talk to you about this
10:19   19                                                           10:24   19
               ever list you on papers to which you had provided                  person before?
10:20   20                                                           10:24   20
               no input in order to help you get a job?                                  MR. LI: Objection. Lack of foundation.
10:20   21                                                           10:24   21
                   A. No.                                                                THE COURT: Overruled.
10:20   22                                                           10:24   22
                   Q. And you never told the government that                          A. This person, I don't know who this person
10:20   23                                                           10:24   23
               before?                                                            is.
10:20   24                                                           10:25   24
                   A. Well, you guys -- I don't think you guys                    BY MR. ROLLINS:
10:20   25                                                           10:25   25
               have ever asked me about that.                                         Q. Okay. Exhibit 18 on your screen. Just


                                                                                           12 (Pages 174 to 177)
                        Ben Hyatt Certified Deposition Reporters
             888.272.0022 818.343.7040 Fax 818.343.7119 www.benhyatt.com
  Case 8:20-cr-00127-MWF Document 171-3 Filed 04/01/21 Page 14 of 24 Page ID #:1697
                                               Zhihui Yang - 1/22/2021

                                                     Page 178                                                          Page 180
10:25    1                                                          10:29    1
               showing you the photos of the same person.                               attached hereto.)
10:25    2                                                          10:29    2
                      (Deposition Exhibit 18 was marked for                         A. Yes.
         3                                                                   3
                      identification by the reporter and is                      BY MR. ROLLINS:
10:25    4                                                          10:29    4
                      attached hereto.)                                             Q. And the same question about Exhibit 29.
10:25    5                                                          10:29    5
                      MR. LI: Same objection.                                    Does that look like the same type?
10:25    6                                                          10:29    6
                      THE COURT: Overruled.                                             (Deposition Exhibit 29 was marked for
                                                                             7
10:25    7
                  A. What's your question?                                              identification by the reporter and is
                                                                             8
10:25    8
               BY MR. ROLLINS:                                                          attached hereto.)
                                                                    10:29    9
10:25    9
                  Q. You don't recognize this person either;                        A. I want to ask you, what is your question?
                                                                            10
        10
               right?                                                            BY MR. ROLLINS:
                                                                    10:29   11
10:25   11
                  A. I don't know. I don't recognize it. I                          Q. Does this also look like the same type?
                                                                    10:29   12
10:25   12
               don't know this person.                                              A. Well, it was written here on it which says
                                                                    10:29   13
10:25   13
                  Q. You have no recognition here either;                        "Western Digital."
                                                                    10:29   14
10:25   14
               right?                                                               Q. Okay. Let me pause for this one and just
                                                                    10:29   15
10:25   15
                      THE COURT: Is this Exhibit 19?                             go back for a second to 28. It will be easier if I
                                                                    10:30   16
10:26   16
                      MR. ROLLINS: Apologies. Yes, Exhibit 19.                   do this one at a time. We'll move to conditionally
                                                                    10:30   17
10:26   17
                      (Deposition Exhibit 19 was marked for                      admit Exhibit 28.
                                                                    10:30   18
        18
                      identification by the reporter and is                             THE COURT: Admitted.
                                                                            19
        19
                      attached hereto.)                                          BY MR. ROLLINS:
                                                                    10:30   20
10:26   20
                  A. I don't know who this person is. However,                      Q. And Exhibit 30 now, Ms. Yang. If you
                                                                    10:30   21
10:26   21
               from the Chinese characters shown on this picture,                could look at that one.
                                                                    10:30   22
10:26   22
               I know the Chinese characters.                                           (Deposition Exhibit 30 was marked for
                                                                            23
        23
               BY MR. ROLLINS:                                                          identification by the reporter and is
                                                                            24
10:26   24
                  Q. Okay. What do these stars mean on his                              attached hereto.)
                                                                            25
10:26   25
               shoulders? Do you know?                                           BY MR. ROLLINS:

                                                     Page 179                                                          Page 181
10:26    1                                                          10:30    1
                  A. I don't know.                                                   Q. Does this look like the same type of
10:26    2                                                          10:30    2
                  Q. Okay. And Exhibit 20, do you recognize                      Western Digital hard drive that you own?
10:26    3                                                          10:30    3
               that person?                                                          A. It looks like it.
10:27    4                                                          10:30    4
                  A. I don't know.                                                      MR. ROLLINS: Okay. I will move to
         5                                                          10:30    5
                      (Deposition Exhibit 20 was marked for                      conditionally admit that as Exhibit 30.
         6                                                          10:30    6
                      identification by the reporter and is                             THE COURT: Admitted.
         7                                                          10:30    7
                      attached hereto.)                                          BY MR. ROLLINS:
         8                                                          10:30    8
               BY MR. ROLLINS:                                                       Q. So, Ms. Yang, does this look like the hard
10:27    9                                                          10:30    9
                  Q. Okay. Exhibit 21. Do you recognize that                     drive before you asked Guan Lei to destroy it?
10:27   10                                                          10:31   10
               person?                                                               A. I think there is a high probability, yes.
10:27   11                                                          10:31   11
                  A. I don't know this person.                                       Q. And where did you buy that, the Western
        12                                                          10:31   12
                      (Deposition Exhibit 21 was marked for                      Digital hard drive, Ms. Yang?
        13                                                          10:31   13
                      identification by the reporter and is                          A. China.
        14                                                          10:31   14
                      attached hereto.)                                              Q. Okay. That was before you came to the
        15                                                          10:31   15
               BY MR. ROLLINS:                                                   U.S., then, obviously.
10:27   16                                                          10:31   16
                  Q. Okay. Ms. Yang, you kept a Western                              A. Yes.
10:27   17                                                          10:31   17
               Digital external hard drive at 511 Gabrielino in                      Q. And at some point, you decided you needed
10:27   18                                                          10:31   18
               Irvine; correct?                                                  help destroying it because it had your personal
10:28   19                                                          10:31   19
                  A. I did not get this question.                                data on it; right?
10:28   20                                                          10:31   20
                  Q. Did you own a Western Digital hard drive?                       A. Yes.
10:28   21                                                          10:31   21
                  A. Yes, I do.                                                      Q. And can you remind me what was stored on
10:28   22                                                          10:32   22
                  Q. And showing you Exhibit 28. Does that                       it?
10:28   23                                                          10:32   23
               look like the type of hard drive that you owned?                      A. It stored a lot of my personal information
10:28   24                                                          10:32   24
                      (Deposition Exhibit 28 was marked for                      such as my ID number, my household registration, my
        25                                                          10:32   25
                      identification by the reporter and is                      visa application, and my degrees.


                                                                                           13 (Pages 178 to 181)
                        Ben Hyatt Certified Deposition Reporters
             888.272.0022 818.343.7040 Fax 818.343.7119 www.benhyatt.com
  Case 8:20-cr-00127-MWF Document 171-3 Filed 04/01/21 Page 15 of 24 Page ID #:1698
                                               Zhihui Yang - 1/22/2021

                                                     Page 182                                                          Page 184
10:32    1                                                           10:37    1
                  Q. Anything else?                                               planning to fly back to China; right?
10:33    2                                                           10:37    2
                  A. My projects, my work projects, my labs.                          A. At that time, yes, I was preparing to go
10:33    3                                                           10:37    3
               Also, some open source database.                                   home.
10:33    4                                                           10:37    4
                  Q. And did Guan Lei store any data on that                          Q. Okay. I would like you to look at
10:33    5                                                           10:37    5
               hard drive?                                                        Exhibits 936, 937, and 938.
10:33    6                                                           10:38    6
                  A. No.                                                              A. In regards to the previous question, at
10:33    7                                                           10:38    7
                  Q. How do you know that?                                        that time, I was preparing to go home. I didn't
10:33    8
                  A. I was the one who had been using this hard      10:38    8
                                                                                  want to bring too many items with me.
10:33    9
               drive.                                                10:38    9
                                                                                      Q. I understand, Ms. Yang. If you could look
10:33   10
                  Q. You shared digital devices in your              10:38   10
                                                                                  at those next exhibits, 936, 937, and 938.
10:33   11
               apartment; correct?                                   10:38   11
                                                                                         So starting with Exhibit 936, Ms. Yang, do
10:33   12
                  A. This one not included.                          10:39   12
                                                                                  you recognize the files that are depicted in this
10:33   13
                  Q. Is this the only device that you didn't         10:39   13
                                                                                  screen grab here?
10:33   14
               share?                                                        14
                                                                                         (Deposition Exhibit 936 was marked for
10:33   15
                  A. Also, the silver, black hard drive,                     15
                                                                                         identification by the reporter and is
10:33   16
               exclude that one.                                             16
                                                                                         attached hereto.)
10:34   17
                  Q. Any other devices that you did not share?       10:39   17
                                                                                      A. From this image, I see lots of app names.
10:34   18
                  A. No.                                                     18
                                                                                  BY MR. ROLLINS:
10:34   19
                  Q. So the only two invoices that you used          10:39   19
                                                                                      Q. Yeah. And do you see the VeraCrypt app
10:34   20
               exclusively are the hard drive that Guan Lei is       10:39   20
                                                                                  here?
10:34   21
               charged with destroying and the Seagate that you      10:39   21
                                                                                      A. I see it.
10:34   22
               transferred everything to; correct?                   10:39   22
                                                                                      Q. You see the "Date Modified" and the "Date
10:34   23
                  A. I would like to hear this question one          10:39   23
                                                                                  Accessed"?
        24
               more time.                                            10:40   24
                                                                                      A. From this image, I see the "Date Created"
10:34   25
                      MR. ROLLINS: I withdraw that.                  10:40   25
                                                                                  is January 23rd of 2020. The "Date Modified" is

                                                     Page 183                                                          Page 185
10:34    1                                                           10:40    1
                   Q. Ms. Yang, did you decide you needed help                    July 24th, 2020. "Date Accessed" is July 24th,
10:35    2                                                           10:40    2
               destroying the Western Digital hardware before or                  2020. "Date Added" is July 24, 2020.
10:35    3                                                           10:40    3
               after the FBI visited you on -- in the middle of                      Q. Were you using VeraCrypt software on
10:35    4                                                           10:40    4
               July?                                                              July 24th, 2020?
10:35    5                                                           10:41    5
                   A. I don't remember the time.                                     A. I think there is a high probability.
10:35    6                                                           10:41    6
                   Q. You don't remember saying before that it                       Q. Okay. Was Guan Lei using VeraCrypt on
10:35    7                                                           10:41    7
               was July 25th?                                                     that date?
10:35    8                                                           10:41    8
                   A. I said it because you said that. I said                        A. No.
10:35    9                                                           10:41    9
               what you said.                                                        Q. How do you know that?
10:35   10                                                           10:41   10
                   Q. So you have no memory of whether you told                      A. He didn't know about this app.
10:35   11                                                           10:41   11
               Guan Lei to destroy that before or after the FBI                      Q. Guan Lei is also a Ph.D. in computer
10:36   12                                                           10:41   12
               came to visit you?                                                 science; right?
10:36   13                                                           10:41   13
                   A. I don't remember the time.                                     A. Yes.
10:36   14                                                                   14
                   Q. Do you know if it was before or after Guan                     Q. And you were the only person who knew
10:36   15                                                                   15
               Lei was prevented from leaving the United States at                about VeraCrypt?
10:36   16                                                           10:41   16
               LAX?                                                                  A. I think a lot of people know where --
10:36   17                                                           10:42   17
                   A. I don't remember the time.                                  VeraCrypt worldwide.
10:36   18                                                           10:42   18
                   Q. And you transferred everything from the                        Q. But not Guan Lei?
10:36   19                                                           10:42   19
               Western Digital to the Seagate because you were                       A. Based on what I know, he doesn't know
10:36   20                                                           10:42   20
               planning to fly back to China on August 23rd; is                   about this.
10:36   21                                                           10:42   21
               that right?                                                           Q. Did you use VeraCrypt to encrypt any files
10:36   22                                                           10:42   22
                   A. I transferred the data from Western                         on your MacBook?
10:37   23                                                           10:42   23
               Digital. I copied the content to this one, to                         A. I did not use VeraCrypt to encrypt the
10:37   24                                                           10:42   24
               silver, black one.                                                 documents on my Mac.
10:37   25                                                           10:42   25
                   Q. Right. And you did that because you were                       Q. How did you use it?


                                                                                           14 (Pages 182 to 185)
                        Ben Hyatt Certified Deposition Reporters
             888.272.0022 818.343.7040 Fax 818.343.7119 www.benhyatt.com
  Case 8:20-cr-00127-MWF Document 171-3 Filed 04/01/21 Page 16 of 24 Page ID #:1699
                                               Zhihui Yang - 1/22/2021

                                                     Page 186                                                          Page 188
10:42    1                                                          10:47    1
                  A. I used VeraCrypt to add a password on my                    a hidden volume?
10:43    2                                                          10:47    2
               external hardware.                                                   A. I only used the VeraCrypt to set a
10:43    3                                                          10:48    3
                  Q. And did you encrypt any data on that                        password for my external hard drive. As to how
10:43    4                                                          10:48    4
               external hardware?                                                VeraCrypt did that, I don't know.
10:43    5                                                          10:48    5
                  A. I only set a password on my external                           Q. You and Guan Lei shared your MacBook on
10:43    6                                                          10:48    6
               drive.                                                            which this VeraCrypt software is installed;
10:43    7                                                                   7
                  Q. Are you aware that VeraCrypt can be used                    correct?
10:43    8                                                          10:48    8
               to create something called a keyfile?                                A. I don't understand your question.
10:43    9                                                          10:48    9
                  A. I did not understand your question.                            Q. Did you and Guan Lei share your MacBook?
10:43   10                                                          10:48   10
                  Q. Do you know what a keyfile is, using                           A. Sometimes he used my Mac computer, but not
10:43   11                                                          10:48   11
               VeraCrypt?                                                        often at all.
10:44   12                                                          10:48   12
                  A. I don't understand.                                                MR. ROLLINS: Ms. Bednarski, if you don't
10:44   13                                                          10:48   13
                  Q. Do you know what a hidden volume is using                   mind, at this point, I would like to ask you to put
10:44   14                                                          10:48   14
               VeraCrypt?                                                        a few physical exhibits in front of the witness at
10:44   15                                                          10:48   15
                  A. I know what's a hidden volume, but I did                    this point in time.
10:44   16                                                          10:48   16
               not understand your question, what you meant by                          MS. BEDNARSKI: Yes.
10:44   17                                                          10:49   17
               that.                                                                A. I'm going to start with Exhibit 945.
10:44   18                                                          10:49   18
                  Q. I'm asking you what it is.                                  That's the iPad Air 2.
10:44   19                                                          10:49   19
                      MS. BEDNARSKI: Your Honor, this is                                MS. BEDNARSKI: I have put 945 before the
10:44   20                                                          10:49   20
               Marilyn Bednarski. I'm going to ask that the                      witness.
10:44   21                                                          10:49   21
               witness be instructed not to discuss matters                             MR. ROLLINS: Yes, please.
10:44   22                                                          10:49   22
               discussed with counsel.                                                  (Deposition Exhibit 945 was marked for
10:45   23                                                                  23
                      THE COURT: Ms. Yang, you may testify as                           identification by the reporter and is
10:45   24                                                          10:49   24
               to your understanding of VeraCrypt, but if your                          not attached hereto.)
10:45   25                                                          10:49   25
               only understanding is what you have discussed with                BY MR. ROLLINS:

                                                     Page 187                                                          Page 189
10:45    1                                                          10:49    1
              your lawyer, then you should not answer the                            Q. Ms. Yang, do you recognize that?
10:45    2                                                          10:49    2
              question.                                                              A. This is my iPad Air 2.
10:45    3                                                          10:50    3
                  A. My understanding of VeraCrypt is that it                           MR. ROLLINS: Okay. We'll move to
10:45    4                                                          10:50    4
              is a very good software to set a password for                      conditionally admit that.
10:45    5                                                          10:50    5
              external hard drive.                                                      THE COURT: Admitted.
         6                                                          10:50    6
              BY MR. ROLLINS:                                                    BY MR. ROLLINS:
10:45    7                                                          10:50    7
                  Q. Did you ever use VeraCrypt to create a                          Q. Guan Lei bought that Air iPad 2; right,
10:46    8                                                          10:50    8
              keyfile?                                                           Ms. Li?
10:46    9                                                          10:50    9
                  A. I only used VeraCrypt to set a password                         A. I purchased it, but he gave me money
10:46   10                                                          10:50   10
              for my external hard drive.                                        later.
10:46   11                                                          10:50   11
                  Q. Did you ever use VeraCrypt to create a                          Q. You bought it?
10:46   12                                                          10:50   12
              keyfile?                                                               A. Yes.
10:46   13                                                          10:50   13
                  A. I only used VeraCrypt to set a password                         Q. Did you ever use that iPad Air 2 before
10:46   14                                                          10:50   14
              for my external hard drive.                                        July 10th, 2020?
10:46   15                                                          10:50   15
                  Q. Is that a no?                                                   A. Yes, I did.
10:46   16                                                          10:50   16
                  A. I only used VeraCrypt to set a password                         Q. And when the two of you were together,
10:46   17                                                          10:50   17
              for my external hard drive.                                        Guan Lei used that iPad Air 2; correct?
10:47   18                                                          10:51   18
                     MR. ROLLINS: Your Honor, I would ask that                       A. When the two of us were together,
10:47   19                                                          10:51   19
              the witness be instructed to answer the question.                  sometimes he used this iPad Air 2.
10:47   20                                                          10:51   20
                     THE COURT: I believe since -- perhaps you                       Q. Okay. And can you tell me, looking at
10:47   21                                                          10:51   21
              and perhaps the witness know what a keyfile is; I                  Exhibit 88 on the screen in front of you, did
10:47   22                                                          10:51   22
              do not. It is difficult to order her to answer a                   you -- did you create that document on the iPad Air
10:47   23                                                          10:51   23
              question when I don't understand the question.                     2?
10:47   24                                                          10:51   24
              BY MR. ROLLINS:                                                        A. I would like to hear this question one
10:47   25                                                          10:51   25
                  Q. Ms. Yang, did you use VeraCrypt to create                   more time.


                                                                                           15 (Pages 186 to 189)
                        Ben Hyatt Certified Deposition Reporters
             888.272.0022 818.343.7040 Fax 818.343.7119 www.benhyatt.com
  Case 8:20-cr-00127-MWF Document 171-3 Filed 04/01/21 Page 17 of 24 Page ID #:1700
                                             Zhihui Yang - 1/22/2021

                                                   Page 190                                                        Page 192
10:51    1                                                        10:56    1
                  Q. Did you create this document or -- did you                    A. The computer on the right side appears to
10:51    2                                                        10:56    2
               save this document on the iPad Air 2?                           be his Lenovo computer.
10:52    3                                                        10:56    3
                  A. No.                                                           Q. And the one on the left?
10:52    4                                                        10:56    4
                  Q. And did you take a screen grab of this on                     A. The one on the left looks like the
10:52    5                                                        10:56    5
               iPad Air 2?                                                     computer he gave me, but I'm not too sure.
10:52    6                                                        10:56    6
                  A. No.                                                           Q. And what type of computer was that?
10:52    7                                                        10:57    7
                  Q. And the same question about Exhibit 90.                       A. Were you asking me the computer on the
         8                                                        10:57    8
                     (Deposition Exhibit 90 was marked for                     left side, what type of computer is it --
         9                                                        10:57    9
                     identification by the reporter and is                         Q. Yes.
        10                                                        10:57   10
                     attached hereto.)                                             A. -- or do you mean something else?
        11                                                        10:57   11
               BY MR. ROLLINS:                                                        This one looks like to be a Lenovo
10:52   12                                                        10:57   12
                  Q. Did you save that on iPad Air 2?                          computer.
10:53   13                                                        10:57   13
                  A. No.                                                           Q. That Guan Lei gave you?
10:53   14                                                        10:57   14
                  Q. And 91? Sorry. 92.                                            A. From this picture, it's difficult to
10:53   15                                                        10:57   15
                     (Deposition Exhibit 92 was marked for                     detect the Lenovo mark.
        16                                                        10:57   16
                     identification by the reporter and is                         Q. And, Ms. Yang, directing your attention to
        17                                                        10:57   17
                     attached hereto.)                                         Exhibit 45. Do you recognize that photo?
10:53   18                                                        10:58   18
                  A. What's your question?                                            (Deposition Exhibit 45 was marked for
        19                                                                19
               BY MR. ROLLINS:                                                        identification by the reporter and is
10:53   20                                                        10:58   20
                  Q. Did you save this image on the iPad Air 2?                       attached hereto.)
10:53   21                                                        10:58   21
                  A. No, I did not.                                                A. From this photo, I see a computer and a
10:53   22                                                        10:58   22
                  Q. And Exhibit 93. Did you save this on iPad                 desk lamp, et cetera.
10:53   23                                                                23
               Air 2?                                                          BY MR. ROLLINS:
        24                                                        10:58   24
                     (Deposition Exhibit 93 was marked for                         Q. Is this the computer that Guan Lei gave to
        25                                                        10:58   25
                     identification by the reporter and is                     you?

                                                   Page 191                                                        Page 193
         1                                                        10:58    1
                     attached hereto.)                                             A. From this photo, it is very difficult for
10:54    2                                                        10:58    2
                 A. I did not.                                                 me to distinguish.
         3                                                        10:58    3
              BY MR. ROLLINS:                                                      Q. Do you know where this photo was taken?
10:54    4                                                        10:58    4
                 Q. Guan Lei threw away a Lenovo X1 Carbon                         A. This photo was taken from the room we were
10:54    5                                                        10:59    5
              that the two of you shared in the United States;                 in.
10:54    6                                                        10:59    6
              correct?                                                             Q. And whose desk is that?
10:54    7                                                        10:59    7
                     THE INTERPRETER: Counsel, one more time,                      A. He did use this desk, and I also used this
10:54    8                                                        10:59    8
              please.                                                          desk.
10:54    9                                                        10:59    9
              BY MR. ROLLINS:                                                        MR. ROLLINS: Your Honor, we move to
10:54   10                                                        10:59   10
                 Q. Guan Lei threw away a Lenovo X1 Carbon                     conditionally admit 45.
10:54   11                                                        10:59   11
              that the two of you shared in the United States?                       THE COURT: Admitted.
10:54   12                                                        10:59   12
                 A. I don't know what is X1 Carbon is.                         BY MR. ROLLINS:
10:54   13                                                        10:59   13
                 Q. You don't know what a Lenovo X1 Carbon is?                     Q. Ms. Yang, do you know if any of the
10:54   14                                                        10:59   14
                 A. I know what is Lenovo, but I don't know                    cabling that's attached to this computer can be
10:55   15                                                        10:59   15
              what is Lenovo X1 Carbon is.                                     used with the Western Digital hard drive?
10:55   16                                                        11:00   16
                 Q. Let me ask you to look at 44. Do you                           A. From this photo, it is very difficult for
10:55   17                                                        11:00   17
              recognize that exhibit?                                          me to distinguish the wires. I do see a white
        18                                                        11:00   18
                     (Deposition Exhibit 44 was marked for                     earphone.
        19                                                        11:00   19
                     identification by the reporter and is                         Q. Did you ever connect the Western Digital
        20                                                        11:00   20
                     attached hereto.)                                         hard drive to this laptop?
10:55   21                                                        11:00   21
                 A. From this picture, I see two computers, a                      A. I do not recall. It's very difficult for
10:55   22                                                        11:00   22
              cup, watch, wallet, et cetera.                                   me to distinguish the laptop, this computer.
        23                                                        11:01   23
              BY MR. ROLLINS:                                                      Q. Does it look like the one that Guan Lei
10:55   24                                                        11:01   24
                 Q. Thank you. Do you recognize the two                        threw away?
10:55   25                                                        11:01   25
              computers in this photograph?                                        A. They are all Lenovo computers. I'm not


                                                                                        16 (Pages 190 to 193)
                        Ben Hyatt Certified Deposition Reporters
             888.272.0022 818.343.7040 Fax 818.343.7119 www.benhyatt.com
  Case 8:20-cr-00127-MWF Document 171-3 Filed 04/01/21 Page 18 of 24 Page ID #:1701
                                             Zhihui Yang - 1/22/2021

                                                   Page 194                                                        Page 196
11:01    1                                                        11:24    1
              sure.                                                                  (Deposition Exhibit 940 was marked for
11:01    2                                                        11:24    2
                 Q. You and Guan Lei got into a fight, and you                       identification by the reporter and is
11:01    3                                                                 3
              and Guan Lei threw a Lenovo laptop and broke it;                       attached hereto.)
11:02    4                                                                 4
              correct?                                                         BY MR. ROLLINS:
11:02    5                                                        11:24    5
                     THE INTERPRETER: Your Honor, interpreter                     Q. Yes.
                                                                  11:25    6
11:02    6
              needs to inquire. Her voice broke up.                               A. It looks like his computer, a ThinkPad
                                                                  11:25    7
11:02    7
                     (Discussion between interpreter and                       computer, but I'm not too sure.
                                                                  11:25    8
         8
                     witness.)                                                    Q. Guan Lei's ThinkPad?
                                                                  11:25    9
11:02    9
                 A. Guan Lei and I had an argument, and one of                    A. It looks like Guan Lei's ThinkPad, but I'm
                                                                  11:25   10
11:02   10
              the Lenovo computers was damaged.                                not 100 percent sure.
                                                                  11:25   11
11:02   11
              BY MR. ROLLINS:                                                        MR. ROLLINS: We will move to
                                                                  11:25   12
11:02   12
                 Q. Looking at Exhibit 44, do you know which                   conditionally admit it at this time.
                                                                  11:25   13
11:02   13
              one of those it was?                                                   THE COURT: Admitted.
                                                                  11:25   14
11:02   14
                 A. Two Lenovo computers.                                      BY MR. ROLLINS:
                                                                  11:25   15
11:02   15
                 Q. Which one did he throw and break during                       Q. And, Ms. Yang, did you share that with
                                                                  11:25   16
11:02   16
              the fight?                                                       Guan Lei?
                                                                  11:25   17
11:03   17
                 A. Most likely, it was the one on the left.                      A. Sometimes, but rarely.
                                                                  11:25   18
11:03   18
                 Q. And when did that fight happen?                               Q. Okay. And what's the password for that
                                                                  11:26   19
11:03   19
                 A. I do not recall the time.                                  laptop?
                                                                  11:26   20
11:03   20
                 Q. Was it before or after the FBI visited                        A. I do not recall.
                                                                  11:26   21
11:03   21
              your apartment?                                                     Q. Okay. And looking at Exhibit 941.
                                                                  11:26   22
11:03   22
                 A. I do not recall the time.                                     A. This is my Mac computer.
                                                                          23
11:03   23
                 Q. Was it before or after Guan Lei was                              (Deposition Exhibit 941 was marked for
                                                                          24
11:03   24
              prevented from leaving the United States at LAX?                       identification by the reporter and is
                                                                          25
11:03   25
                 A. I do not recall the time.                                        attached hereto.)

                                                   Page 195                                                        Page 197
11:03    1                                                                 1
                     MR. ROLLINS: Your Honor, I've got just a                  BY MR. ROLLINS:
11:03    2                                                        11:26    2
              few questions left, I think, about physical                         Q. Okay. And did Guan Lei ever use that?
11:04    3                                                        11:26    3
              exhibits that, perhaps, we could put in front of                    A. Yes, he has, but very rarely.
11:04    4                                                        11:26    4
              the witness and maybe take a short break and come                      MR. ROLLINS: Okay. We will move to
11:04    5                                                        11:26    5
              back for the questions on the physical exhibits,                 conditionally admit that.
11:04    6                                                        11:26    6
              and I think I will be done.                                            THE COURT: 940 is admitted.
11:04    7                                                        11:26    7
                     THE COURT: We will start again at 11:15.                  BY MR. ROLLINS:
11:04    8                                                        11:26    8
              The deposition is in recess until that time.                        Q. Ms. Yang, VeraCrypt is installed on that
11:04    9                                                        11:27    9
                     The exhibits may be placed before the                     MacBook; correct?
11:04   10                                                        11:27   10
              witness, Ms. Bednarski.                                             A. Yes.
11:04   11                                                        11:27   11
                     THE VIDEOGRAPHER: We are going off the                          MR. LI: I'm looking at Exhibit 943.
11:04   12                                                        11:27   12
              record at 11:04 a.m.                                                   (Deposition Exhibit 943 was marked for
11:04   13                                                                13
                     (Recess taken from 11:04 a.m. to                                identification by the reporter and is
11:23   14                                                        11:27   14
                     11:23 a.m.)                                                     attached hereto.)
11:23   15                                                        11:27   15
                     THE VIDEOGRAPHER: We are going back on                    BY MR. ROLLINS:
11:23   16                                                        11:27   16
              the record at 11:23 a.m.                                            Q. Do you recognize that?
11:23   17                                                        11:27   17
                     MR. ROLLINS: Your Honor, before I begin,                     A. That is my USB.
11:23   18                                                        11:27   18
              just one housekeeping matter. I just want to                        Q. And Guan Lei also used that USB; correct?
11:23   19                                                        11:27   19
              conditionally admit Exhibits 76, 77, 924 and 912,                   A. Sometimes.
11:23   20                                                        11:27   20
              966, and 967. I neglected to do that earlier.                          MR. ROLLINS: Okay. I move to
11:24   21                                                        11:27   21
                     THE COURT: Those exhibits are admitted.                   conditionally admit 943.
11:24   22                                                        11:27   22
              BY MR. ROLLINS:                                                        THE COURT: Admitted.
11:24   23                                                        11:27   23
                 Q. Ms. Yang, looking at Exhibit 940 on the                    BY MR. ROLLINS:
11:24   24                                                        11:27   24
              table in front of you, do you recognize that?                       Q. Ms. Yang, I'm going to briefly show you
11:24   25                                                        11:27   25
                 A. Can I touch it?                                            something on the screen and ask you whether you


                                                                                        17 (Pages 194 to 197)
                        Ben Hyatt Certified Deposition Reporters
             888.272.0022 818.343.7040 Fax 818.343.7119 www.benhyatt.com
  Case 8:20-cr-00127-MWF Document 171-3 Filed 04/01/21 Page 19 of 24 Page ID #:1702
                                              Zhihui Yang - 1/22/2021

                                                   Page 198                                                           Page 200
11:27    1                                                         11:31    1
               saved this document on the USB drive; okay? This,                Chinese consulate?
11:28    2                                                         11:32    2
               for the record, is Exhibit 32.                                      A. I do not recall the time.
11:28    3                                                         11:32    3
                      (Deposition Exhibit 32 was marked for                        Q. Was it before or after the FBI visited
         4                                                         11:32    4
                      identification by the reporter and is                     you?
         5                                                         11:32    5
                      attached hereto.)                                            A. I do not recall.
11:28    6                                                         11:32    6
                  A. I want to hear the question.                                  Q. Okay. Looking at Exhibit 946 -- sorry.
         7                                                         11:32    7
               BY MR. ROLLINS:                                                  Move to -- move to conditionally admit Exhibit 944,
11:28    8                                                         11:32    8
                  Q. Did you save this document on the USB                      Your Honor.
11:28    9                                                         11:32    9
               drive?                                                                THE COURT: I will admit them at the end.
11:28   10                                                         11:32   10
                  A. This was once saved in my -- on my USB                          MR. ROLLINS: Okay.
11:28   11                                                         11:32   11
               drive.                                                              Q. Do you recognize that one?
11:28   12                                                         11:33   12
                  Q. Did you personally save it?                                   A. Now this dawned on me that regarding
11:28   13                                                         11:33   13
                  A. Yes.                                                       Exhibit 944, it happened before -- he gave that to
11:28   14                                                         11:33   14
                  Q. Guan Lei didn't save this?                                 me before FBI came to visit, for sure.
11:29   15                                                         11:33   15
                  A. This was saved by me.                                         Q. And looking at Exhibit 946, do you
11:29   16                                                         11:33   16
                  Q. Why would you save Guan Lei's CSC                          recognize that one?
11:29   17                                                         11:33   17
               scholarship information on your USB drive?                          A. That is my cell phone.
11:29   18                                                                 18
                  A. What I said was that I once saved this                          (Deposition Exhibit 946 was marked for
11:29   19                                                                 19
               document on my USB. This was a template only.                         identification by the reporter and is
11:29   20                                                                 20
                  Q. When did you save that?                                         attached hereto.)
11:29   21                                                                 21
                  A. I do not recall when.                                      BY MR. ROLLINS:
11:29   22                                                         11:33   22
                  Q. You don't recall the date, but you are                        Q. Okay. And where did you get that?
11:29   23                                                         11:33   23
               certain that you installed -- you saved it?                         A. I purchased this in the United States.
11:29   24                                                         11:33   24
                  A. Yes.                                                          Q. Okay. And did Guan Lei ever use that?
11:30   25                                                         11:33   25
                  Q. Why?                                                          A. Very rarely.

                                                   Page 199                                                           Page 201
11:30    1                                                         11:33    1
                   A. I used this template to reimburse my own                     Q. And exhibit -- sorry. Did you say
11:30    2                                                         11:34    2
               air ticket.                                                      something?
11:30    3                                                         11:34    3
                   Q. Okay. Moving on, back to the physical                        A. Sometimes.
11:30    4                                                         11:34    4
               exhibits in front of you, Exhibit -- sorry,                         Q. Okay. And Exhibit 947.
11:30    5                                                                  5
               Exhibit 944.                                                            (Deposition Exhibit 947 was marked for
11:30    6                                                                  6
                      (Deposition Exhibit 944 was marked for                           identification by the reporter and is
         7                                                                  7
                      identification by the reporter and is                            attached hereto.)
11:30    8                                                         11:34    8
                      attached hereto.)                                            A. That's my Xiaomi cell phone.
11:30    9                                                         11:34    9
                   A. Well, this cell phone was given to me --                         THE INTERPRETER: Xiaomi is spelled as
11:30   10                                                         11:34   10
               was given away to me by him later.                               X-I-A-O-M-I.
        11                                                         11:34   11
               BY MR. ROLLINS:                                                  BY MR. ROLLINS:
11:30   12                                                         11:34   12
                   Q. Okay. What cell phone is that?                               Q. Okay. And did Guan Lei ever use that
11:31   13                                                         11:34   13
                   A. Apple, Apple phone.                                       phone?
11:31   14                                                         11:34   14
                   Q. And what do you mean, "he"? And can                          A. Almost no.
11:31   15                                                         11:34   15
               you -- sorry. Can you repeat your answer and use                    Q. Did Guan Lei ever use that phone?
11:31   16                                                         11:34   16
               first and last names?                                               A. Almost no.
11:31   17                                                         11:35   17
                   A. Guan Lei.                                                    Q. What do you mean by that, Ms. Yang?
11:31   18                                                         11:35   18
                   Q. Guan Lei gave that to you?                                   A. It varied, but I'm not sure. I can almost
11:31   19                                                         11:35   19
                   A. Yes.                                                      be certain, no.
11:31   20                                                         11:35   20
                   Q. He used it before that?                                      Q. Was the last time you used it before or
11:31   21                                                         11:35   21
                   A. That was correct, before he gave that away                after you went to the Chinese consulate?
11:31   22                                                         11:35   22
               to me.                                                              A. I do not recall he ever used this phone.
11:31   23                                                         11:35   23
                   Q. And when did he give that to you?                            Q. Was the last time you used it before or
11:31   24                                                         11:35   24
                   A. I do not recall the time.                                 after the FBI visited your apartment?
11:31   25                                                         11:35   25
                   Q. Was it before or after you went to the                       A. I do not recall he ever used this phone.


                                                                                          18 (Pages 198 to 201)
                        Ben Hyatt Certified Deposition Reporters
             888.272.0022 818.343.7040 Fax 818.343.7119 www.benhyatt.com
  Case 8:20-cr-00127-MWF Document 171-3 Filed 04/01/21 Page 20 of 24 Page ID #:1703
                                               Zhihui Yang - 1/22/2021

                                                     Page 202                                                          Page 204
11:36    1                                                           11:39    1
                  Q. Ms. Yang, can you look at Exhibit 948.                       BY MR. ROLLINS:
11:36    2                                                           11:39    2
                      (Deposition Exhibit 948 was marked for                         Q. Ms. Yang, Exhibit 951.
         3                                                           11:40    3
                      identification by the reporter and is                              (Deposition Exhibit 951 was marked for
11:36    4                                                                    4
                      attached hereto.)                                                  identification by the reporter and is
11:36    5                                                           11:40    5
                  A. This is -- this was a cell phone he                                 attached hereto.)
11:36    6                                                           11:40    6
               borrowed from one of our friends.                                     A. This was -- Professor Li Chen asked me to
11:36    7                                                           11:40    7
               BY MR. ROLLINS:                                                    use his computer, Exhibit 951.
11:36    8                                                           11:40    8
                  Q. When did he do that?                                                THE INTERPRETER: Spelling for the name is
11:36    9                                                           11:40    9
                  A. I do not recall when.                                        L-I, space, C-H-E-N.
11:36   10                                                           11:40   10
                  Q. Was it before or after you visited the                       BY MR. ROLLINS:
11:36   11                                                           11:40   11
               Chinese consulate?                                                    Q. Okay. And did Guan Lei ever use that
11:36   12                                                           11:40   12
                  A. I do not recall.                                             computer?
11:36   13                                                           11:40   13
                  Q. Was it before or after the FBI talked to                        A. Yes, he did.
11:36   14                                                           11:40   14
               you?                                                                  Q. Exhibit 952. Do you recognize that?
11:36   15                                                           11:40   15
                  A. Before.                                                             (Deposition Exhibit 952 was marked for
11:36   16                                                                   16
                  Q. Was it before or after you instructed Guan                          identification by the reporter and is
11:37   17                                                           11:41   17
               Lei to destroy the Western Digital hard drive?                            attached hereto.)
11:37   18                                                           11:41   18
                  A. I do not recall when I asked him to                             A. I don't.
11:37   19                                                           11:41   19
               destruct the -- or destroy the external hard drive.                BY MR. ROLLINS:
11:37   20                                                           11:41   20
                  Q. Well, you did that after the FBI talked to                      Q. You've never seen that phone before?
11:37   21                                                           11:41   21
               you; right?                                                           A. I don't remember.
11:37   22                                                           11:41   22
                  A. I do not recall.                                                Q. Did you ever see Guan Lei use that phone?
11:37   23                                                           11:41   23
                  Q. You don't remember whether you told Guan                        A. I don't remember the cell phone.
11:37   24                                                           11:41   24
               Lei to destroy the hard drive before or after the                     Q. Okay. Same question for Exhibit 953.
11:37   25                                                                   25
               FBI talked to you?                                                        (Deposition Exhibit 953 was marked for

                                                     Page 203                                                          Page 205
11:38    1                                                                    1
                  A. I do not recall when.                                              identification by the reporter and is
11:38    2                                                                    2
                  Q. Would you say that when the FBI                                    attached hereto.)
11:38    3                                                           11:41    3
               interviewed you, that was a notable experience in                     A. I don't remember the cell phone either.
11:38    4                                                           11:41    4
               your life?                                                               MR. ROLLINS: Okay. And Exhibit 954.
11:38    5                                                           11:41    5
                  A. FBI did not talk to me.                                            (Deposition Exhibit 954 was marked for
11:38    6                                                                    6
                  Q. Did they interview your fiance?                                    identification by the reporter and is
11:38    7                                                                    7
                  A. FBI did not come to talk to me. I                                  attached hereto.)
11:38    8                                                           11:42    8
               recall -- I can't recall when FBI talked to Guan                      A. Is there any difference between 953 and
11:38    9                                                           11:42    9
               Lei.                                                               954?
11:38   10                                                                   10
                  Q. Okay. Look at Exhibit 950, please,                           BY MR. ROLLINS:
11:39   11                                                           11:42   11
               Ms. Yang.                                                             Q. You tell me.
11:39   12                                                           11:42   12
                      (Deposition Exhibit 950 was marked for                         A. I don't know.
        13                                                           11:42   13
                      identification by the reporter and is                          Q. So you don't recognize either one of
        14                                                           11:42   14
                      attached hereto.)                                           those?
11:39   15                                                           11:42   15
                  A. I do recall when FBI talked to me, but I                        A. I don't remember.
11:39   16                                                           11:42   16
               do not recall when I instructed him to destroy this                      MR. ROLLINS: Okay. Exhibit 955.
11:39   17                                                           11:42   17
               external hard drive.                                                     (Deposition Exhibit 955 was marked for
        18                                                                   18
               BY MR. ROLLINS:                                                          identification by the reporter and is
11:39   19                                                           11:42   19
                  Q. Right. You don't remember if you did that                          attached hereto.)
11:39   20                                                           11:42   20
               after the FBI talked to you?                                          A. I don't remember. Later on, a lot of cell
11:39   21                                                           11:42   21
                  A. I do not --                                                  phones were taken away, so I don't recall.
11:39   22                                                           11:42   22
                      MR. LI: Objection. Asked and answered.                            MR. ROLLINS: Okay. So, in that case,
11:39   23                                                           11:42   23
                  A. I do not recall when I instructed him to                     Your Honor, we would just move to conditionally
11:39   24                                                           11:43   24
               destroy the external hard drive.                                   admit exhibits -- and I apologize if I'm repeating
11:39   25                                                           11:43   25
                      THE COURT: The objection is overruled.                      some that we got in, but Exhibits 940, 941, 943,


                                                                                           19 (Pages 202 to 205)
                        Ben Hyatt Certified Deposition Reporters
             888.272.0022 818.343.7040 Fax 818.343.7119 www.benhyatt.com
  Case 8:20-cr-00127-MWF Document 171-3 Filed 04/01/21 Page 21 of 24 Page ID #:1704
                                               Zhihui Yang - 1/22/2021

                                                     Page 206                                                         Page 208
11:43    1                                                           11:46    1
               Exhibit 32, Exhibit 944, Exhibit 946, Exhibit 947,                 I'm referring to guanleics@gmail.com.
11:43    2                                                           11:46    2
               Exhibit 948, Exhibit 950, and Exhibit 951.                            Q. And, Ms. Yang, this "qq" address, did you
11:43    3                                                           11:46    3
                     THE COURT: Admitted.                                         remove that "qq" email address from this Google
11:43    4                                                           11:46    4
                     MR. ROLLINS: Okay. I think we got the                        account on July 19th, 2020?
11:43    5                                                           11:47    5
               Air iPad 2, which was Exhibit 945 earlier, but just                   A. I don't remember, but I highly doubt it.
11:43    6                                                           11:47    6
               in case, we move to admit that as well.                            I don't think so.
11:44    7
                  A. What about 950?                                 11:47    7
                                                                                     Q. Whose email address is that?
         8
               BY MR. ROLLINS:                                       11:47    8
                                                                                     A. I'm not sure.
11:44    9
                  Q. I think we got that one. Thank you. 950         11:47    9
                                                                                         MR. ROLLINS: Okay. And just for the
11:44   10
               and 951.                                              11:47   10
                                                                                  record, I'm referring to 2081853495@qq.com.
11:44   11
                  A. But you didn't ask me anything about 950.       11:47   11
                                                                                     Q. And you don't know whose account that is;
11:44   12
                  Q. Oh, okay. What would you like to say                    12
                                                                                  right?
11:44   13
               about it?                                             11:47   13
                                                                                     A. I'm not sure.
11:44   14
                  A. I don't know about this.                        11:47   14
                                                                                     Q. Okay. Last exhibit, 968.
11:44   15
                  Q. You've never seen Exhibit 950?                  11:48   15
                                                                                         (Deposition Exhibit 968 was marked for
11:44   16
                  A. No.                                                     16
                                                                                         identification by the reporter and is
11:44   17
                  Q. And you never used it?                          11:48   17
                                                                                         attached hereto.)
11:44   18
                  A. No.                                             11:48   18
                                                                                  BY MR. ROLLINS:
11:44   19
                  Q. Okay. I'm going to show you now                 11:48   19
                                                                                     Q. Ms. Yang, do you recognize any of the
11:44   20
               Exhibit 908.                                          11:48   20
                                                                                  email addresses on Exhibit 968?
        21
                     (Deposition Exhibit 908 was marked for          11:48   21
                                                                                     A. The second one counting from the bottom,
        22
                     identification by the reporter and is           11:48   22
                                                                                  that is "educationsection."
11:45   23
                     attached hereto.)                               11:48   23
                                                                                     Q. The consulate in Los Angeles?
11:45   24
                  A. 950 is the SD card; right?                      11:48   24
                                                                                     A. I'm not sure.
        25
               BY MR. ROLLINS:                                       11:48   25
                                                                                     Q. What do you mean, "educationsection"?

                                                     Page 207                                                         Page 209
11:45    1                                                           11:49    1
                   Q. Yes. Thanks. We are done with that one,                        A. From what I see right here.
11:45    2                                                           11:49    2
              Ms. Yang. We are now onto 908. And it's on the                         Q. Yes. I'm asking, do you recognize the
11:45    3                                                           11:49    3
              screen in front of you.                                             educationsection@gmail.com address?
11:45    4                                                           11:49    4
                     MR. LI: Your Honor, may I ask? And right                        A. I'm not sure.
11:45    5                                                           11:49    5
              now we only have 15 minutes to be done.                                Q. Have you ever emailed anybody at this
11:45    6                                                           11:49    6
                     THE COURT: Mr. Rollins, how much time do                     email address?
11:45    7                                                           11:49    7
              you intend to go? This is really going quite a                         A. I'm sure.
11:45    8                                                           11:49    8
              bit.                                                                   Q. Ms. Yang, how many times did you meet with
11:45    9                                                           11:49    9
                     MR. ROLLINS: Yeah. I think I'm almost                        Guan Lei's lawyers before your testimony today?
11:45   10                                                           11:50   10
              done, Your Honor. Maybe five minutes max.                              A. Twice or three times. I'm not sure. I
11:45   11                                                           11:50   11
                     THE COURT: You can ask about one exhibit                     forgot.
11:45   12                                                           11:50   12
              after this exhibit.                                                    Q. And for how long?
11:45   13                                                           11:50   13
                     MR. ROLLINS: Okay, thank you.                                   A. All together, total, a few hours. I'm not
11:45   14                                                           11:50   14
                   Q. So --                                                       sure.
11:45   15                                                           11:50   15
                     THE COURT: This is -- I have to say this                        Q. And did they give you anything to prepare
11:45   16                                                           11:50   16
              is -- you know, this is well beyond -- out of the                   for your testimony today?
11:46   17                                                           11:50   17
              scope of the direct, and Ms. Yang is being called                      A. Giving me things? I don't recall them
11:46   18                                                           11:50   18
              as a defense witness. So, anyway, just ask about                    giving me anything.
11:46   19                                                           11:50   19
              this, and you may have one more exhibit, and then                      Q. Did you give them anything before your
11:46   20                                                           11:50   20
              it's done.                                                          testimony today?
11:46   21                                                           11:50   21
                     MR. ROLLINS: Understood, Your Honor.                            A. I did not.
11:46   22                                                           11:51   22
                   Q. Ms. Yang, do you recognize this email                          Q. You didn't give them any notes that you
11:46   23                                                           11:51   23
              address up here?                                                    took?
11:46   24                                                           11:51   24
                   A. That's Guan Lei's Gmail.                                          MS. BEDNARSKI: Your Honor, the question
11:46   25                                                           11:51   25
                     MR. ROLLINS: Okay. And for the record,                       needs to exclude --


                                                                                           20 (Pages 206 to 209)
                        Ben Hyatt Certified Deposition Reporters
             888.272.0022 818.343.7040 Fax 818.343.7119 www.benhyatt.com
  Case 8:20-cr-00127-MWF Document 171-3 Filed 04/01/21 Page 22 of 24 Page ID #:1705
                                                Zhihui Yang - 1/22/2021

                                                       Page 210                                                           Page 212
11:51    1                                                             11:54    1
                      THE COURT: Correct. Did you -- Ms. Yang,                      105, 106, 107, 110, 111, 112, 113, 114, 116, 117,
11:51    2                                                             11:54    2
              did you directly give to Mr. Guan and to his                          118. Defense would like to move for the
11:51    3                                                             11:55    3
              lawyers any documents, any notes, anything physical                   conditional admission.
11:51    4                                                             11:55    4
              at all?                                                                      THE COURT: Any objection?
11:51    5                                                             11:55    5
                      THE WITNESS: I did not give any documents                            MR. ROLLINS: Yes, Your Honor. I don't
11:51    6                                                             11:55    6
              to Guan Lei's attorney.                                               even know -- I mean, I'm going to have to go back
         7                                                             11:55    7
              BY MR. ROLLINS:                                                       and look. I'm not even sure if all of these were
11:51    8                                                             11:55    8
                  Q. Ms. Yang, did you meet with the consulate                      shown to the witness. So I think the Court's
11:51    9                                                             11:55    9
              to prepare for your testimony today?                                  suggestion of preserving the objections and the
11:52   10                                                             11:55   10
                  A. No.                                                            possibility of excluding this set is -- would be
11:52   11                                                             11:55   11
                  Q. Did anyone from the consulate give you                         helpful because, obviously, these weren't discussed
11:52   12                                                             11:55   12
              anything before your testimony today to prepare?                      today.
11:52   13                                                             11:55   13
                  A. No.                                                                   THE COURT: Then, Mr. Li, we'll -- nothing
11:52   14                                                             11:55   14
                  Q. And did you ever speak with the consulate                      will be kept out unless there's a reason for it to
11:52   15                                                             11:55   15
              about the substance of your testimony today?                          be kept out or -- whether we say that they are
11:52   16                                                             11:55   16
                  A. No.                                                            conditionally admitted or whether subject to the
11:52   17                                                             11:55   17
                  Q. And did you meet with Guan Lei's lawyers                       government's objection or whether we say that they
11:52   18                                                             11:55   18
              after day one of the deposition?                                      will be admitted if there is no valid objection, I
11:52   19                                                             11:55   19
                  A. What do you mean by after the first                            don't think it makes much difference. The point is
11:52   20                                                             11:55   20
              deposition?                                                           if there's been a foundation laid and they're
11:53   21                                                             11:55   21
                  Q. At any time after the first day of your                        admissible and there is no good reason to keep them
11:53   22                                                             11:55   22
              deposition testimony -- today is day two -- at any                    out, then they will be admitted.
11:53   23                                                             11:55   23
              point in between those two dates, did you meet with                          All right. Mr. Li, please begin your
11:53   24                                                             11:56   24
              Guan Lei's lawyers?                                                   redirect.
11:53   25                                                             11:56   25
                  A. No.                                                                   MR. LI: Your Honor, so I would like to

                                                       Page 211                                                           Page 213
11:53    1                                                             11:56    1
                   Q. Okay. And they didn't speak to you in                         preserve the same objections to the documents
11:53    2                                                             11:56    2
               between your deposition testimony days?                              because by now the government went so fast about
11:53    3                                                             11:56    3
                   A. One time speaking.                                            the exhibits that --
11:53    4                                                             11:56    4
                   Q. Over the phone?                                                     THE COURT: Mr. Li, ask questions of Ms.
11:53    5                                                             11:56    5
                   A. Yes.                                                          Yang. We will sort all this out. No one will be
11:53    6                                                             11:56    6
                       MR. ROLLINS: Okay. No further questions,                     prejudiced.
11:53    7                                                             11:56    7
               Your Honor.                                                                MR. LI: Thank you, Your Honor.
11:53    8                                                                      8
                   A. But my attorney was present as well.
11:53    9                                                                      9
                       THE COURT: Thank you, Ms. Yang.                                         REDIRECT EXAMINATION
11:54   10                                                                     10
                       Ms. Gomez, just let the other matter know                    BY MR. LI:
11:54   11                                                             11:56   11
               we'll start at 12:30.                                                    Q. Okay. Ms. Yang, please tell me your --
11:54   12                                                             11:56   12
                       The defense is given 20 minutes for the                      how good is your sense of direction?
11:54   13                                                             11:56   13
               redirect examination. The government will have 5                         A. I don't really have a sense of direction.
11:54   14                                                             11:56   14
               minutes of recross, which will be strictly within the                I often get lost out there. I can't tell north
11:54   15                                                             11:56   15
               scope of the redirect examination.                                   from west, from east, from south.
11:54   16                                                             11:56   16
                       MR. LI: Thank you, Your Honor. But,                              Q. Okay. Thank you. You testified about the
11:54   17                                                             11:56   17
               first, let me have the housekeeping issue, because                   Seagate hard drive, which is about the hard drive
11:54   18                                                             11:56   18
               the last time I didn't ask for the -- conditionally                  you uploaded all the information from the Western
11:54   19                                                             11:57   19
               admit the exhibits. Here, I would like to do that                    Digital. When did the FBI take it from you?
11:54   20                                                             11:57   20
               before we get into the substance.                                        A. The date of the first warrant, on
11:54   21                                                             11:57   21
                       THE COURT: All right. You may. And then                      July 30th.
11:54   22                                                             11:57   22
               if there's -- if some exhibits should be excluded                        Q. So roughly five months ago; is that
11:54   23                                                             11:57   23
               for some reason, then we'll take that up at                          correct?
11:54   24                                                             11:57   24
               (indecipherable).                                                        A. Yes.
11:54   25                                                             11:57   25
                       MR. LI: Okay. 101. Exhibit 101, 104,                             Q. During this period, did you ever receive a


                                                                                              21 (Pages 210 to 213)
                        Ben Hyatt Certified Deposition Reporters
             888.272.0022 818.343.7040 Fax 818.343.7119 www.benhyatt.com
  Case 8:20-cr-00127-MWF Document 171-3 Filed 04/01/21 Page 23 of 24 Page ID #:1706
                                               Zhihui Yang - 1/22/2021

                                                     Page 214                                                             Page 216
11:57    1                                                           12:03    1
              request from the government -- AUSA, FBI -- that                    not going to inconvenience San Bernardino and that
11:57    2                                                           12:03    2
              they need all the password to open -- to open the                   defendant and his lawyers because of what has
11:58    3                                                           12:03    3
              files, to open your Seagate hard drive?                             happened here. And I know we got a late start.
11:58    4                                                           12:03    4
                  A. During the meeting which took place on                       That is not the fault of the Court. So -- and
11:58    5                                                           12:03    5
              October 23rd, the prosecution asked me about this                   these parties are going to have to bear the
11:58    6                                                           12:03    6
              hard drive the first time.                                          consequences of that and not the other defendant
11:58    7                                                           12:03    7
                      My apologies. Can I use the bathroom real                   and the other counsel.
11:58    8                                                           12:03    8
              quick?                                                                     So if that's the case, then we obviously
11:58    9                                                           12:03    9
                      MS. BEDNARSKI: Can you wait?                                are not going to be able to get done today. So we
11:58   10                                                           12:04   10
                      THE COURT: All right. It being of the                       will, regrettably, have to find a time where we can
11:59   11                                                           12:04   11
              redirect, there has been -- there's been 4 minutes                  all reassemble in order to finish this deposition.
11:59   12                                                           12:04   12
              used. There is 11 minutes left. Let's get back on                          MR. LI: Your Honor, may I?
11:59   13                                                           12:04   13
              as soon as possible. I will remain on the bench.                           THE COURT: Yes.
11:59   14                                                           12:04   14
                      THE VIDEOGRAPHER: We are going off the                             MR. LI: I think we're going to -- I'm
11:59   15                                                           12:04   15
              record at 11:59 a.m.                                                going to withdraw all my redirect. We would like
11:59   16                                                           12:04   16
                      (Recess taken from 11:59 a.m. to                            to conclude today.
12:01   17                                                           12:04   17
                      12:01 p.m.)                                                        THE COURT: Right. In that case, then the
        18                                                           12:04   18
                      THE COURT: Again, you have 12 more                          government has no basis for recross, and the
        19                                                           12:04   19
              minutes, Mr. Li.                                                    deposition is completed.
12:01   20                                                           12:04   20
                      THE VIDEOGRAPHER: We are going back on                             Does the videographer need to say anything?
12:01   21                                                           12:04   21
              the record at 12:01.                                                       THE VIDEOGRAPHER: Yes, Your Honor. This
        22                                                           12:04   22
                      MR. LI: I thought I had 20 minutes, not                     concludes today's deposition. We are going off the
12:02   23                                                           12:04   23
              15 minutes.                                                         record at 12:04 p.m.
12:02   24                                                                   24
                      THE COURT: All right. That is correct.                             (Proceedings adjourned at 12:04 p.m.)
12:02   25                                                                   25
              So I'm just looking at what I took down when you

                                                     Page 215                                                             Page 217
12:02    1                                                                    1
                                                                                       DECLARATION UNDER PENALTY OF PERJURY
               began, but I will -- in that case, you have 17
12:02    2                                                                    2
                                                                                        I, ZHIHUI YANG, do hereby certify under
               minutes.
12:02    3                                                                    3
                                                                                  penalty of perjury that I have read the foregoing
                      MR. LI: Thank you, Your Honor.
12:02    4                                                                    4
                      MS. RITA: Excuse me, Your Honor.                            transcript of my deposition taken on
         5                                                                    5
                      THE COURT: Yes.                                             January 7, 2021; that I have made such corrections
12:02    6                                                                    6
                      MS. RITA: This is Rita. I have the                          as appear noted on the Deposition Errata Page,
12:02    7
               defendant from San Bernardino Jail on the other                7
                                                                                  attached hereto, signed by me; that my testimony as
12:02    8
               screen. However, I'm not sure that the jailers will            8
                                                                                  contained herein, as corrected, is true and
12:02    9
               hold him more than 15 minutes before they take him             9
                                                                                  correct.
12:02   10
               because we only have one hour total.                          10

12:02   11
                      THE COURT: Right. Then, look, I'm not                  11
                                                                                    Dated this _____ day of______________________,
12:02   12
               responsible for -- I'm -- let me -- Mr. Li, do not            12
                                                                                  2021, at ____________________________, California.
12:02   13
               interrupt me. I'm not responsible for counsel not             13
12:02   14
               adhering, on both sides, the amount of time that              14
12:02   15
               was agreed. I have allowed it because of the                  15
                                                                                           _________________________________
12:02   16
               amount of the difficulties proceeding through the             16
                                                                                           ZHIHUI YANG
12:03   17
               Mandarin interpretation. I'm not responsible for              17
12:03   18
               an incorrect assessment on the part of the                    18
12:03   19
               government of how long it was going to take.                  19
12:03   20
               Allowing a certain redirect, which I do want to do,           20
12:03   21
               is simply a matter of grace. But out of fairness              21
12:03   22
               to the defendant, and, more importantly, to the               22
12:03   23
               jury, I do want to allow that, but if that's the              23
12:03   24
               case, then, regrettably, we will all have to                  24
12:03   25
               assemble for just a few more minutes because I'm              25




                                                                                             22 (Pages 214 to 217)
                        Ben Hyatt Certified Deposition Reporters
             888.272.0022 818.343.7040 Fax 818.343.7119 www.benhyatt.com
Case 8:20-cr-00127-MWF Document 171-3 Filed 04/01/21 Page 24 of 24 Page ID #:1707
                                        Zhihui Yang - 1/22/2021

                                              Page 218                                        Page 220
     1                                                          1
         STATE OF CALIFORNIA )                                      ______________________________________
     2                                                          2
         COUNTY OF LOS ANGELES ) ss.                                Grace Chung, CSR. NO. 6246, RMR, CRR
     3                                                          3
                 CERTIFICATE OF PERSON READING
     4                                                          4
                  DEPOSITION TO DEPONENT
     5                                                          5
               I,____________________________________,
     6                                                          6
         whose address is
     7                                                          7
         _____________________________________________,
     8                                                          8
         a person who speaks the language of the deponent,
     9                                                          9
         namely,__________________, do hereby certify that
    10                                                         10
         on the _________day of______________________,
    11                                                         11
         2021, I did translate the within deposition from
    12                                                         12
         English into the___________________language,
    13                                                         13
         reading same to the deponent in his/her native
    14                                                         14
         tongue to the best of my ability;
    15                                                         15
         That all corrections and changes requested by the
    16                                                         16
         deponent were made and initialed by the deponent;
    17                                                         17
         That upon completion of said reading the deponent
    18                                                         18
         did confirm to me that he/she had understood the
    19                                                         19
         reading.
    20                                                         20

    21                                                         21
                     __________________________
    22                                                         22
                     READER/INTERPRETER
    23                                                         23

    24                                                         24

    25                                                         25




                                              Page 219
     1

     2
         STATE OF CALIFORNIA                 )
     3
                             ) Ss
     4
         COUNTY OF LOS ANGELES                  )
     5
                I hereby certify that the witness in the
     6
         foregoing deposition was by me duly sworn to
     7
         testify to the truth, the whole truth and nothing
     8
         but the truth, in the within-entitled cause; that
     9
         said deposition was taken at the time and place
    10
         herein named; and that the deposition is a true
    11
         record of the witness's testimony as reported by
    12
         me, a duly certified shorthand reporter and a
    13
         disinterested person, and was thereafter
    14
         transcribed into typewriting by computer; that the
    15
         dismantling, unsealing, or unbinding of the
    16
         original transcript will render the reporter's
    17
         certificate null and void.
    18
                I further certify that I am not
    19
         interested in the outcome of the said action, nor
    20
         connected with nor related to any of the parties in
    21
         said action, nor to their respective counsel.
    22
                IN WITNESS WHEREOF, I have hereunto set
    23
         my hand this January 28, 2021.
    24
         Reading and Signing was:
    25
         ___ requested __ waived X___ not requested


                                                                     23 (Pages 218 to 220)
               Ben Hyatt Certified Deposition Reporters
    888.272.0022 818.343.7040 Fax 818.343.7119 www.benhyatt.com
